Exhibit 10.1

LEASE AGREEMENT

BETWEEN

QUATTRO INVESTMENT GROUP, L.P. (“LANDLORD”)

AND

ANSYS, INC. (“TENANT”)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I - LEASED PREMISES

     1   

1.1

  

Demise

     1   

1.2

  

Landlord Improvements

     2   

1.3

  

Tenant Improvements

     2   

ARTICLE II - LEASE TERM

     2   

2.1

  

Lease Term

     2   

2.2

  

Commencement Date

     3   

2.3

  

Tenant’s Termination Right

     3   

2.4

  

Landlord’s Contingency

     3   

ARTICLE III - RENT

     4   

3.1

  

Base Rent

     4   

3.2

  

Payment of Increase in Real Estate Taxes

     5   

3.3

  

Payment of Increase in Operating Costs

     6   

3.4

  

Monthly Installments

     9   

3.5

  

Right to Audit

     10   

3.6

  

Proration and Payment of Rent

     10   

3.7

  

Late Payment

     11   

3.8

  

Security Deposit

     11   

ARTICLE IV - USE AND OCCUPANCY OF LEASED PREMISES

     11   

4.1

  

Use of Leased Premises

     11   

4.2

  

Vehicles

     12   

4.3

  

Compliance with Insurance

     13   

4.4

  

Hazardous Substances

     13   

4.5

  

Animals

     14   

4.6

  

Trash Storage and Removal

     14   

4.7

  

Obstructions

     14   

4.8

  

Access to Roof; Roof Equipment

     14   

4.9

  

Injurious Conduct

     15   

4.10

  

Walls, Etc

     15   

4.11

  

Plumbing Fixtures

     15   

4.12

  

Visibility

     15   

4.13

  

Offensive or Dangerous Articles

     15   

4.14

  

Building Keys

     16   

4.15

  

Americans with Disabilities Act

     16   

4.16

  

Violation of Article

     16   

ARTICLE V - MAINTENANCE AND REPAIRS

     16   

5.1

  

Tenant’s Maintenance

     16   

5.2

  

Landlord’s Maintenance

     17   

 

i



--------------------------------------------------------------------------------

ARTICLE VI - ALTERATIONS AND ADDITIONS TO THE LEASED PREMISES

     17   

6.1

  

Alterations and Additions

     17   

6.2

  

Electronic Equipment

     18   

ARTICLE VII - ACCESS TO LEASED PREMISES

     19   

7.1

  

Access

     19   

ARTICLE VIII - FIRE OR OTHER CASUALTY

     19   

8.1

  

Fire or Other Casualty

     19   

ARTICLE IX - WAIVER OF LIABILITY; INDEMNIFICATION

     20   

9.1

  

Waiver of Liability

     20   

9.2

  

Tenant Indemnification

     21   

9.3

  

Landlord Indemnification

     22   

ARTICLE X - INSURANCE

     22   

10.1

  

Liability Insurance

     22   

10.2

  

Casualty Insurance

     22   

10.3

  

Evidence of Insurance

     23   

10.4

  

Landlord’s Insurance

     23   

10.5

  

Waiver of Subrogation

     23   

ARTICLE XI - ASSIGNMENT AND SUBLETTING

     23   

11.1

  

Assignment and Subletting

     23   

ARTICLE XII - SIGNS

     25   

12.1

  

Signs

     25   

ARTICLE XIII - BUILDING SERVICES

     25   

13.1

  

Building Services Generally

     25   

13.2

  

Separately Metered Electrical, Gas

     26   

13.3

  

Interruption of Service

     27   

13.4

  

Access to Building

     27   

ARTICLE XIV - QUIET ENJOYMENT

     27   

14.1

  

Quiet Enjoyment

     27   

ARTICLE XV - SUBORDINATION; TRANSFER OF PROPERTY

     27   

15.1

  

Subordination

     27   

15.2

  

Transfer of Property

     28   

ARTICLE XVI - ESTOPPEL CERTIFICATE

     28   

16.1

  

Estoppel Certificate

     28   

 

ii



--------------------------------------------------------------------------------

ARTICLE XVII - SURRENDER

     29   

17.1

  

Surrender

     29   

17.2

  

Notice to Quit

     29   

17.3

  

Removal of Property; Restoration of Leased Premises

     29   

17.4

  

Posting Signs

     29   

ARTICLE XVIII - DEFAULT AND REMEDIES

     29   

18.1

  

Tenant Default

     29   

18.2

  

Remedies

     30   

18.3

  

Default Interest

     31   

18.4

  

Landlord’s Duty to Mitigate

     31   

18.5

  

CONFESSION OF JUDGMENT FOR POSSESSION

     32   

18.6

  

Cumulative Remedies

     32   

18.7

  

Survival

     32   

18.8

  

Landlord’s Default; Tenant’s Remedies

     32   

ARTICLE XIX - WAIVER

     33   

19.1

  

Waiver

     33   

ARTICLE XX - CONDEMNATION

     33   

20.1

  

Condemnation

     33   

ARTICLE XXI - NOTICES

     33   

21.1

  

Notice Addresses

     33   

ARTICLE XXII - NON-RECORDATION

     34   

22.1

  

Non-Recordation

     34   

ARTICLE XXIII - FINANCIAL STATEMENTS

     34   

23.1

  

Financial Statements

     34   

ARTICLE XXIV - EXONERATION

     35   

24.1

  

Exoneration

     35   

ARTICLE XXV - BINDING EFFECT

     35   

25.1

  

Binding Effect

     35   

ARTICLE XXVI - CONSTRUCTION

     35   

26.1

  

Captions

     35   

26.2

  

References

     35   

26.3

  

Rules of Construction

     35   

26.4

  

Time of Essence

     35   

 

iii



--------------------------------------------------------------------------------

ARTICLE XXVII - ENTIRE AGREEMENT; AMENDMENTS

     36   

27.1

  

Entire Agreement

     36   

27.2

  

Amendments

     36   

ARTICLE XXVIII - GOVERNING LAW

     36   

28.1

  

Governing Law

     36   

ARTICLE XXIX - PARTIAL INVALIDITY

     36   

29.1

  

Partial Invalidity

     36   

ARTICLE XXX - BROKERAGE COMMISSION

     36   

30.1

  

Brokerage Commission

     36   

ARTICLE XXXI - SECURITY INTEREST IN TENANT’S PROPERTY

     37   

31.1

  

Security Interest

     37   

ARTICLE XXXII - FORCE MAJEURE

     37   

32.1

  

Force Majeure

     37   

ARTICLE XXXIII - HOLDING OVER BY TENANT

     37   

33.1

  

Holding Over

     37   

ARTICLE XXXIV - EXTENSION OPTIONS

     38   

34.1

  

Extension Options

     38   

ARTICLE XXXV - TERMINATION OPTION

     40   

35.1

  

Termination Option

     40   

ARTICLE XXXVI - EXPANSION OPTION

     40   

36.1

  

Expansion Option

     40   

ARTICLE XXXVII - PROPERTY MANAGER

     41   

37.1

  

Property Manager

     41   

EXHIBITS

 

  A. Leased Premises / Site Plan

  B. Legal Description of Land

  C. Work Letter Agreement

  D. Form of Acknowledgement of Rent Commencement Date

  E. Form of Subordination, Non-Disturbance and Attornment Agreement

  F. Cleaning Specifications

 

iv



--------------------------------------------------------------------------------

LEASE AGREEMENT

THIS LEASE AGREEMENT, made and entered into as of the 14th day of September,
2012 (the “Effective Date”), by and between QUATTRO INVESTMENT GROUP, L.P., a
Pennsylvania limited partnership (“Landlord”), with its principal office located
at 750 Holiday Drive, Pittsburgh, Pennsylvania 15220, and ANSYS, INC., a
Delaware corporation (“Tenant”), with an address at 275 Technology Drive,
Canonsburg, Pennsylvania 15317.

WITNESSETH:

In consideration of the foregoing and of the representations, warranties,
covenants and conditions set forth herein, and intending to be legally bound
hereby, Landlord and Tenant understand and agree as follows:

ARTICLE I

LEASED PREMISES

1.1 Demise. Commencing as of the Commencement Date (as hereinafter defined),
Landlord hereby agrees to lease and demise to Tenant, and Tenant hereby agrees
to take and hire from Landlord, upon the terms and conditions set forth in this
Lease, the exclusive use of all that certain building to be built by Landlord
and containing approximately 186,000 rentable square feet (the “Building”),
situated on certain real property located in Cecil Township, Washington County,
Pennsylvania (the “Land”), located in the Southpointe business park (“the Office
Park”), together with all adjoining exterior loading, drive areas and parking,
all as indicated on the preliminary site plan (“Site Plan”) attached hereto as
Exhibit A and made a part of this Lease (the “Leased Premises”); provided, such
Site Plan is subject to reasonable modification and revision, and Landlord and
Tenant agree to finalize such Site Plan within sixty (60) days of the Effective
Date. The Building and the Land on which it is to be situated, as described on
Exhibit B to this Lease, are hereinafter collectively called the “Property.”
Landlord reserves the uses of all portions of the Building beyond the interior
surfaces of the walls, floor and ceiling of the Leased Premises, including
without limitation the right therein to install, maintain, use, repair and
replace pipes, ducts, conduits and wires in locations which will not materially
interfere with Tenant’s use of the Leased Premises.

Landlord shall cause the rentable areas of the Building to be determined in
accordance with the standards set forth in ANSI Z65.1-1996, as promulgated by
the Building Owners and Managers Association (“BOMA Standard”). On or before the
Possession Date, Landlord’s Architect shall provide Tenant written notice of the
final field measurements of the Building. Tenant shall have the right, at its
expense, exercisable within thirty (30) days after the Possession Date, to have
its architect remeasure the rentable square feet of the Building (and Tenant
will afford Landlord’s architect the opportunity to be present at the time of
remeasurement) and to submit such remeasurement to Landlord. If Tenant disputes
Landlord’s measurement, it shall give notice to Landlord to such effect within
such thirty (30)-day period, which notice shall set forth Tenant’s calculation
of rentable square feet. Tenant’s failure to give such notice within such thirty
(30)-day period shall constitute a waiver of its rights under this Section. If
Tenant gives such notice,



--------------------------------------------------------------------------------

then Landlord’s Architect (as defined in the Work Letter) and Tenant’s Architect
(as defined in the Work Letter) shall promptly meet in an effort to resolve such
dispute and, if they cannot do so within fifteen (15) days, they shall designate
a third independent architectural firm which shall review the disputed
measurements, conduct a remeasurement (if such firm deems such remeasurement
necessary) and make a final, binding determination of the measurement. The fees
and expenses of such third architect shall be shared equally by the parties. If
such agreed upon remeasurement of the Building results in a measurement that is
less than 183,000 rentable square feet, any payments due to Landlord from Tenant
based upon the rentable square footage of the Building, including, without
limitation payments of Rent or Additional Rent, shall be proportionally reduced
to reflect the agreed upon number of rentable square feet. All determinations
and redeterminations of rentable square feet made pursuant to this Section shall
be in accordance with the BOMA Standard.

1.2 Landlord Improvements. Landlord shall, at is sole cost and expense,
construct the Building and perform the work identified and/or defined as
Landlord’s Work in the work letter attached hereto as Exhibit C and made a part
of this Lease (the “Work Letter”). Upon Substantial Completion (as defined in
the Work Letter) of Landlord’s Work and the Tenant Improvements (as hereinafter
defined), Landlord shall notify Tenant in writing of such Substantial Completion
as provided in the Work Letter and deliver possession of the Leased Premises to
Tenant (the “Possession Date”). Subject to Force Majeure Delays and Tenant
Delays, the Possession Date shall occur no later than October 1, 2014 (the
“Target Possession Date”); provided, if Landlord, does not deliver possession of
the Leased Premises to Tenant by the Target Possession Date as a result of any
reason other than a Tenant Delay or Force Majeure Delay (as those terms are
defined in the Work Letter), Tenant’s Rent (as hereinafter defined) shall be
abated for a period of three (3) days for each day of such delay after the
Target Possession Date without any extension of the Lease Term; provided,
further, if the Possession Date has not occurred by December 1, 2014, as a
result of any reason other than a Tenant Delay or Force Majeure Delay,
(i) Tenant shall have the right to complete Landlord’s Work and the Tenant
Improvements and offset the reasonable cost to perform Landlord’s Work against
the first installments of Rent due hereunder and thereafter until Tenant’s costs
have been recaptured, and (ii) Tenant’s Rent shall be abated for a period of six
(6) days for each day of delay (to the extent caused by a Landlord Delay and not
caused by a Tenant Delay or Force Majeure Delay) after December 1, 2014, without
any extension of the Lease Term.

1.3 Tenant Improvements. On or before the Possession Date, Landlord shall
Substantially Complete construction of the leasehold improvements within the
Leased Premises identified and/or defined as Tenant Improvements in the Work
Letter, using third-party contractors selected by Landlord following requests
and submissions of written bids. The Tenant Improvements shall be constructed in
accordance with the terms of the Work Letter.

ARTICLE II

LEASE TERM

2.1 Lease Term. The term of this Lease shall commence on the Commencement Date
(as hereinafter defined) and shall expire one hundred eighty three (183) months
thereafter, or, if

 

2



--------------------------------------------------------------------------------

the Commencement Date shall be other than the first (1st) day of a calendar
month, such number of full calendar months after the Commencement Date (subject
in either case to any extension as may be set forth in this Lease) (such term,
as the same may from time to time be renewed or extended, shall hereinafter be
referred to as the “Lease Term”).

2.2 Commencement Date. The “Commencement Date” shall mean the Possession Date.
Landlord acknowledges that Tenant may perform a phased move-in to the Leased
Premises over a six (6) to ten (10) week period following the Commencement Date;
provided, Tenant shall not be obligated to pay any Annual Base Rent prior to the
Rent Commencement Date (as hereinafter defined) regardless of when Tenant shall
have occupied a majority of the Leased Premises for the purposes of conducting
its business. Notwithstanding the foregoing, Tenant shall pay to Landlord as
Additional Rent (as hereinafter defined) all Operating Costs (as hereinafter
defined) and the cost of all utilities serving the Leased Premises from the
later of (a) the Possession Date or (b) October 1, 2014, until the Rent
Commencement Date, following which Tenant shall pay to Landlord any amounts
required hereunder, including, without limitation, the Annual Base Rent as set
forth in Section 3.1 herein. At such time as the Commencement Date shall have
been established, the parties shall enter into an agreement confirming the same.

2.3 Tenant’s Termination Right. Subject to the terms set forth below, Tenant
shall have the right to terminate the Lease if:

(a) Landlord shall not have secured financing for the construction of Landlord’s
Work within two hundred seventy (270) days following the Effective Date and
Landlord has delivered to Tenant evidence of the same that is reasonably
acceptable to Tenant; or

(b) Landlord shall not have secured from applicable governmental authorities all
approvals required for the commencement of Landlord’s Work within two hundred
seventy (270) days following the Effective Date.

Subject to Force Majeure Delays and Tenant Delays, to the extent either (a) or
(b) are not secured by each of the respective dates specified above, then Tenant
will have the right and option, but no obligation, to terminate this Lease upon
providing written notice to Landlord (herein a “Tenant Termination Notice”). To
be effective, any such Termination Notice must be given within thirty (30) days
following the applicable date set forth above. If the applicable condition(s)
are not satisfied within ten (10) days following the receipt by Landlord of any
such Tenant Termination Notice, then this Lease will terminate effective as the
last day of such ten (10) day period. In the event of any such termination,
neither party shall have any further liability hereunder, except as expressly
set forth in this Section 2.3. If the applicable condition is satisfied before
the expiration of that ten (10) day notice period, then the right to terminate
with respect to the non-satisfaction of such condition shall be void and of no
further force or effect.

2.4 Landlord’s Contingency. Subject to the terms set forth below, Landlord shall
have the right to terminate the Lease if Landlord shall not have secured an
option to purchase the Land from the Washington County Authority (the “Purchase
Option”) on or before October 31, 2012. In the event of any such termination,
neither party shall have any further liability hereunder.

 

3



--------------------------------------------------------------------------------

ARTICLE III

RENT

3.1 Base Rent. “Annual Base Rent” shall be calculated based on the product of
the rentable square footage of the Leased Premises as stated in Section 1.1 of
this Lease multiplied by the rental rate set forth in the table below.

 

Lease Years

   Rental Rate/RSF      Annual Base Rent      Monthly Installment  

1 – 5

   $ 23.00       $ 4,278,000.00       $ 356,500.00   

6 – 10

   $ 24.00       $ 4,464,000.00       $ 372,000.00   

11 – 15

   $ 25.00       $ 4,650,000.00       $ 387,500.00   

On or before the Rent Commencement Date, to the extent the actual measurement of
the Building results in a measurement that is less than 183,000 rentable square
feet, the Annual Base Rent set forth in the above table shall be proportionately
reduced to account for the actual rentable square footage of the Leased Premises
as determined in accordance with the last paragraph of Section 1.1 herein, but
in no event shall the Annual Base Rent be based upon a rentable square footage
in excess of 186,000 rentable square feet.

“Aggregate Base Rent” for the Leased Premises for the Lease Term (exclusive of
any renewals or extensions thereof, but subject to an adjustment of such amount
if the Commencement Date shall be other than the first day of a calendar month
as provided in Section 2.1 of this Lease) shall be Sixty Six Million Nine
Hundred Sixty Thousand U.S. Dollars ($66,960,000.00). On or before the Rent
Commencement Date, to the extent the actual measurement of the Building results
in a measurement that is less than 183,000 rentable square feet the amount of
the Aggregate Base Rent shall be proportionately reduced to account for the
actual rentable square footage of the Leased Premises as determined in
accordance with the last paragraph of Section 1.1 herein. Tenant shall pay to
Landlord during the Lease Term Annual Base Rent in accordance with the above
table, payable in equal monthly installments (also set forth in the table
above), in advance, beginning on the Rent Commencement Date and continuing on
the first (1st) day of each calendar month thereafter during the Lease Term;
provided however, that the monthly installment of Annual Base Rent for the first
full calendar month of the Lease Term shall be payable upon the execution of
this Lease and Landlord shall credit such payment toward Tenant’s first monthly
installment of Annual Base Rent payable hereunder. As used herein, the “Rent
Commencement Date” is the later of (i) three (3) months following the Possession
Date, or (ii) January 1, 2015; provided, however, that Tenant’s obligation to
pay Rent as of the Rent Commencement Date shall at all times be subject to any
abatement of Rent required by Section 1.2 herein. Promptly following the
Commencement Date, Landlord and Tenant shall execute a letter documenting the
Commencement Date, the Rent Commencement Date and certain other factual matters
pertaining to this Lease in substantially the form attached hereto as Exhibit D.
If the Rent Commencement Date shall be other than the first (1st) day of a
calendar month, then the prorated monthly installment of Annual Base Rent for
such partial calendar month shall be paid directly by Tenant from its other
sources on the Rent Commencement Date and not from the monthly installment of

 

4



--------------------------------------------------------------------------------

Annual Base Rent referred to above. Except as expressly provided otherwise,
Aggregate Base Rent, Annual Base Rent and the monthly installments of Annual
Base Rent shall be collectively referred to as “Rent” throughout this Lease.

Tenant acknowledges that Landlord does not invoice for Annual Base Rent, and
Tenant agrees to timely pay all Rent without any statement, invoice, or reminder
from Landlord. For this purpose, Tenant agrees to establish an automatic debit
arrangement in order to electronically pay all installments of Annual Base Rent
on or before the due date. Tenant shall provide written bank confirmation of
such debit arrangement upon request by Landlord.

3.2 Payment of Increase in Real Estate Taxes. (a) Except as otherwise set forth
in Section 3.3(a) below, from and after the later of (i) the Possession Date or
(ii) October 1, 2014, Tenant agrees to pay Landlord, as Additional Rent, the
amount, if any, by which Real Estate Taxes (as hereinafter defined) with respect
to any calendar year in whole or in part within the Lease Term shall exceed
$1.50 per rentable square foot of the Leased Premises (the “Real Estate Tax
Stop”) (such excess amounts hereinafter called the “Increase in Real Estate
Taxes”) incurred during the Lease Term. Tenant shall make payments with respect
to Increases in Real Estate Taxes within twenty (20) days after Landlord’s
delivery of a statement to Tenant relating to such Increase in Real Estate
Taxes. If any Real Estate Taxes shall relate to periods both within and outside
the Lease Term, then the Real Estate Taxes shall be prorated accordingly.

(b) “Real Estate Taxes” shall include all taxes and assessments of public
authorities and governmental bodies, whether general or special, ordinary or
extraordinary, which shall or may be assessed, levied, charged or imposed upon
the Property or against Landlord as owner thereof or otherwise, including any
assessments for public improvements or otherwise, any excise taxes, gross
receipts taxes, business privilege taxes, sales taxes or other taxes, fees or
charges, however described and whether or not now in the contemplation of the
parties, which may be levied or assessed by the United States of America, the
Commonwealth of Pennsylvania, or any political subdivision, public corporation,
district, authority or other political body or entity against Landlord or the
Property or the rents, issues or profits thereof or the use or occupancy of the
Property, all payments in lieu of any such taxes, assessments, fees or charges,
and shall also include any other taxes, assessments, fees and charges that may
be levied, assessed, charged or made in substitution in whole or in part for any
other Real Estate Taxes. Real Estate Taxes shall also include reasonable legal
and other fees, costs and disbursements incurred in connection with any
proceedings or negotiations to contest, determine or reduce any Real Estate
Taxes. Real Estate Taxes shall not include realty transfer, inheritance, estate
or capital stock taxes or net income taxes measured by the net income of
Landlord from all sources, except to the extent that, in any such case, such tax
shall be levied or assessed in substitution in whole or in part for any other
Real Estate Taxes then existing. Real Estate Taxes shall be payable based on the
fiscal year of the governmental body or authority imposing such Real Estate
Taxes. Real Estate Taxes payable in the calendar years in which the Lease Term
shall commence or expire shall be prorated by taking into account the portion of
such calendar year within the Lease Term. If the Property shall not be
separately assessed for such purposes, then Landlord shall be entitled, in such
manner as Landlord may reasonably and in good faith determine, to allocate the
Real Estate Taxes between the Property and other portions of the real property
which are the subject of the Real Estate Taxes.

 

5



--------------------------------------------------------------------------------

3.3 Payment of Increase in Operating Costs. (a) Except as otherwise set forth
below, from and after the later of (i) the Possession Date or (ii) October 1,
2014, Tenant agrees to pay Landlord, as Additional Rent, the amount, if any, by
which Operating Costs (as hereinafter defined) with respect to any calendar year
in whole or in part within the Lease Term shall exceed $4.50 per rentable square
foot of the Leased Premises (the “Operating Cost Stop”) (such excess amounts
hereinafter called “Increase in Operating Costs”). Tenant shall make payments
with respect to Increase in Operating Costs within thirty (30) days after
Landlord’s delivery of a statement to Tenant relating to any such Increase in
Operating Costs. If any Operating Costs shall relate to periods both within and
outside the Lease Term, then the Operating Costs shall be prorated accordingly.
Notwithstanding the foregoing, from and after the later of (1) the Possession
Date or (2) October 1, 2014, and continuing until the date when (y) Real Estate
Taxes with respect to any calendar year in whole or in part within the Lease
Term equal or exceed the Real Estate Tax Stop, and (z) Operating Expenses with
respect to any calendar year in whole or in part within the Lease Term equal or
exceed the Operating Cost Stop, Tenant agrees to pay Landlord, as Additional
Rent, the amount, if any, by which Real Estate Taxes and Operating Costs with
respect to any calendar year in whole or in part within the Lease Term
collectively exceed $6.00 per rentable square foot of the Leased Premises (such
excess amounts hereinafter called the “Increase in Expenses”) incurred during
the Lease Term. Tenant shall make payments with respect to Increase in Expenses
within thirty (30) days after Landlord’s delivery of a statement to Tenant
relating to any such Increase in Expenses.

(b) “Operating Costs”, subject to the exclusions set forth in subsection
(c) below, shall include all costs incurred by Landlord in connection with the
maintenance, repair, replacement, management, security, operation and ownership
of the Property, including, without limitation, and by way of example (i) all
costs of snow and ice removal, striping, sweeping, sealing, repairing and
replacing all driveways, parking areas, curbing, sidewalks and other portions of
the Property; (ii) all costs of maintenance, repair and replacement of exterior
lighting facilities and equipment, and all costs of supplying bulbs and ballasts
(material only) for interior light fixtures; (iii) all costs of lawn and garden
maintenance, including cutting, trimming, planting and replacement of lawns,
shrubbery and other vegetation; (iv) the costs and charges for all utility and
other services furnished to the Leased Premises and other portions of the
Property, including without limitation water and sewage (provided that,
Operating Costs shall not include the cost of utilities separately metered to
measure Tenant’s usage thereof (i.e. electricity)); (v) all costs of trash and
rubbish removal; (vi) all costs of pest control and extermination; (vii) all
costs of maintaining and inspecting fire extinguishers, smoke and fire
detectors, which are furnished by Landlord; (viii) all costs of maintaining,
repairing and cleaning the exterior side of the perimeter windows; (ix) all
costs of Property supplies, (x) all wages, salaries and other labor costs,
including taxes, insurance and benefits, of employees of Landlord and its
affiliates directly involved in the maintenance and management of the Property,
including all costs of maintenance and field management; (xi) the cost of
insurance which Landlord may carry from time to time with respect to the
Property or any portion thereof or any activities thereon or related thereto,
including, without limitation, casualty, liability and property damage, business
interruption, rent

 

6



--------------------------------------------------------------------------------

loss and other insurance, provided that such insurance is commercially
reasonable and consistent with standard practices for class A office buildings
in the commercial real estate industry in the Pittsburgh, Pennsylvania region;
and (xii) all charges allocated to the Property and payable pursuant to any
covenants, easements or restrictions now or hereafter encumbering the Property
or payable to any association of owners of property which now or hereafter
includes the Property, including without limitation, all costs and charges
payable pursuant to the terms of those certain Declaration of Covenants,
Easements, Conditions, and Restrictions Governing the Office Park, as the same
may be amended from time to time (all such covenants, easements and restrictions
hereinafter collectively called the “Covenants”).

(d) “Operating Costs” shall not include the following items:

(i) Capital expenditures, including, without limitation, any capital
replacement, capital repair or capital improvement made to the Building or the
Land and any other expense which would be deemed to be a capital expenditure
under generally accepted accounting principles, consistently applied
(collectively, “Capital Expenditures”). Additionally, replacement of an item or
of a major component of an item and major repairs to such items in lieu of
replacement shall each be considered a Capital Expenditure if the original item
or a subsequent improvement to such item was, or could have been, capitalized.
For purposes of this subsection (i), a group of Capital Expenditures related to
the same capital project shall be considered a single Capital Expenditure.
Notwithstanding the foregoing, Capital Expenditures of $10,000.00 or less may be
included in Operating Costs;

(ii) Depreciation or amortization of the Building or its contents or components;

(iii) Expenses for the preparation of space or other work which Landlord
performs for any tenant or prospective tenant of the Building;

(iv) Expenses for repairs or other work which is caused by fire, windstorm,
casualty or any other occurrence insured by Landlord, except for costs subject
to Landlord’s insurance deductible;

(v) Expenses incurred in leasing or obtaining new tenants or retaining existing
tenants, including leasing commissions, legal expenses for leasing or obtaining
new tenants, advertising or promotion;

(vi) Legal expenses incurred in enforcing the terms of any lease;

(vii) Interest, amortization or other costs, including legal fees, associated
with any mortgage, loan or refinancing of the Land or the Building;

(viii) Expenses incurred for any necessary replacement of any item to the extent
that it is covered under warranty;

(ix) The cost of any item or service which Tenant separately reimburses Landlord
or pays to third parties, or that Landlord provides selectively to one or more
tenants of the Building, other than Tenant, whether or not Landlord is
reimbursed by such other tenant(s). This category shall include the actual cost
of any special electrical, heating, ventilation or air conditioning required by
any tenant that exceeds normal building standards or is required during times
other than the Business Hours (as hereinafter defined);

 

7



--------------------------------------------------------------------------------

(x) Accounting and legal fees relating to the ownership, construction, leasing,
sale or any litigation relating to the Building or the Land;

(xi) Any interest or penalty incurred due to the late payment of any Building
Operating Cost;

(xii) Any amount paid to an entity or individual related to Landlord which
exceeds the amount which would be paid for similar goods or services on an
arms-length basis between unrelated parties;

(xiii) The cost of correcting defects in the construction of the Building or the
Land; provided, repairs resulting from ordinary wear and tear shall not be
deemed to be defects;

(xiv) The initial cost of tools and small equipment used in the operation and
maintenance of the Building and the Land;

(xv) The initial cost of any initial landscaping, or the regular landscaping
maintenance for any property other than the Land;

(xvi) Any costs of complying with any Applicable Laws (as hereinafter defined)
or other requirements applicable to the Land, the Building or the Leased
Premises, except for any costs of complying with the Covenants;

(xvii) Any ground rent, air space rent or other rent incurred for the Land;

(xviii) The cost of correcting any applicable building or fire code violation(s)
or violations of any other applicable law relating to the Building or the Land
(but only to the extent the Building did not comply as of the Possession Date),
or the cost of any penalty or fine incurred for non-compliance with the same;

(xix) Any costs incurred to test, survey, cleanup, contain, abate, remove or
otherwise remedy Hazardous Substances (as hereinafter defined), or asbestos
containing materials from the Building or the Land, including any damages or
future claims asserted against Landlord in connection with the same, so long as
the presence of such Hazardous Substances was not caused by the act or omission
of Tenant or its agents;

(xx) Any personal property taxes of the Landlord for equipment or items not used
directly in the operation or maintenance of the Building;

(xxi) Unless otherwise specifically enumerated as an Operating Cost, any
expenditures pertaining to the administration of the Building and the Land,
including payroll and payroll-related expenses associated with administrative
and clerical personnel, general office expenditures and other administrative
expenditures (including, without limitation, expenditures for travel,
entertainment, dues, subscriptions, donations, data processing, errors and
omissions insurance, automobile allowances, charitable contributions, political
donations and professional fees of any kind);

(xxii) Rentals and other related expenses, if any, incurred in leasing capital
items;

(xxiii) Any costs or expenses for sculpture, paintings, or other works of art,
including, without limitation, costs incurred with respect to the purchase,
ownership, leasing, repair, and/or maintenance of such works of art;

 

8



--------------------------------------------------------------------------------

(xxiv) Contributions to Building Operating Cost reserves;

(xxv) The cost of overtime or other expense to Landlord in performing work
expressly provided in this Lease to be borne at Landlord’s expense unless
requested or caused by Tenant;

(xxvi) All expenses directly resulting from the gross negligence or willful
misconduct of the Landlord, its agents, servants or other employees;

(xxvii) All bad debt loss, rent loss, or reserve for bad debt or rent loss;

(xxviii) Any other cost or expense which, under generally accepted accounting
principles consistently applied would not be considered to be an Operating Cost
of the Building; and

(xxix) The cost of facility management services of a quality found in the
general Pittsburgh market area for class A office properties.

(e) If the last calendar year shall be only partially within the Lease Term,
then Tenant’s obligation for Operating Costs for such calendar year shall be
based on Landlord’s good faith estimate of Tenant’s obligation for such final
calendar year of the Lease Term, and Tenant shall pay, within thirty (30) days
after Landlord’s delivery of a statement thereof to Tenant, such Operating Costs
based on such estimate. Any deficiency or excess in payments made by Tenant with
respect to such Operating Cost calendar year shall be paid by or refunded to
Tenant, as applicable, within thirty (30) days after Landlord shall have sent to
Tenant an itemized statement setting forth the actual amount of such Operating
Costs payable by Tenant.

3.4 Monthly Installments. (a) Landlord will require Tenant to pay monthly
installments of the Increase in Expenses, Increase in Real Estate Taxes or
Increase in Operating Costs, as applicable. Such monthly installments shall be
equal to Landlord’s estimate from time to time of one-twelfth (1/12) of annual
Increase in Expenses, Increase in Real Estate Taxes or Increase in Operating
Costs, as applicable, provided that if Landlord shall at any time or from time
to time estimate that the (i) Increase in Expenses, or (ii) Increase in Real
Estate Taxes or Increase in Operating Costs, or both, may exceed the monthly
installments paid or to be paid on account thereof, Landlord shall be entitled,
by notice to Tenant, to increase the amount of such monthly installments to such
amount as Landlord shall determine to allow Landlord to pay (y) Increase in
Expenses, or (z) Increase in Real Estate Taxes or Increase in Operating Costs,
or both, when due from such installments paid by Tenant. It is understood that
any such increased amount required to be paid by Tenant may include a lump sum
payment to account for the deficiency of any prior monthly estimated payments by
reason of such revised estimate. Monthly installments of the Increase in
Expenses, Increase in Real Estate Taxes or Increase in Operating Costs, as
applicable, shall be paid with each monthly installment of Annual Base Rent.

(b) Within ninety (90) days after the end of each calendar year during the Lease
Term, Landlord shall use commercially reasonable efforts to furnish to Tenant an
itemized statement setting forth the actual amount of Real Estate Taxes and
Operating Costs, as applicable, for said

 

9



--------------------------------------------------------------------------------

calendar year, as compared to the estimated payments made by Tenant during the
course of said year. If the actual amount of Increase in Expenses, Increase in
Real Estate Taxes or Increase in Operating Costs, as applicable, for said
calendar year shall be greater than the estimated amounts paid by Tenant with
respect thereto, Tenant shall reimburse Landlord for such excess within thirty
(30) days after demand as Additional Rent. If the actual amount of Increase in
Expenses, Increase in Real Estate Taxes or Increase in Operating Costs, as
applicable, for said calendar year shall be less than the estimated amounts paid
by Tenant, Landlord shall credit such excess against the next required payments
of the Increase in Expenses, Increase in Real Estate Taxes or Increase in
Operating Costs, as applicable, due prospectively (or, if at the end of the
Lease Term, Landlord shall reimburse such amount to Tenant, subject to any
claims that Landlord may have against Tenant). Landlord’s failure to deliver any
statement of Real Estate Taxes or Operating Costs on a timely basis with respect
to any calendar year shall not prejudice Landlord’s right to thereafter render
such a statement with respect to such calendar year or any subsequent calendar
year, nor shall the rendering of any such statement prejudice Landlord’s right
to thereafter deliver a corrected statement for that calendar year; provided,
that Tenant will not be responsible for any portion of Real Estate Taxes or
Operating Expenses for which Landlord has not presented Tenant with a statement
within two (2) years following the calendar year during which such Real Estate
Taxes or Operating Expenses were incurred.

3.5 Right to Audit. Tenant shall have the right to dispute any such statement
submitted by Landlord to Tenant relating to the payment of the Increase in
Expenses, Increase in Real Estate Taxes or Increase in Operating Costs, as
applicable, including the accuracy thereof and the method of calculating the
same, but only if (a) within twelve (12) months after Tenant’s receipt of such
statement, Tenant shall have notified Landlord in writing of the nature of the
dispute, specifying the particular respects in which the statement is claimed to
be incorrect, and (b) Tenant shall have paid the statement so in dispute. In
such event, Tenant shall have the right, at its own expense, to inspect and/or
audit Landlord’s books and records with respect to the statement in question for
a period of twelve (12) months commencing ten (10) days after Tenant’s delivery
of such notice to Landlord. Such inspection or audit shall be conducted, upon
reasonable prior notice, at Landlord’s office at a time reasonably convenient to
Landlord and Tenant during normal business hours. All costs and expenses of the
audit shall be paid by Tenant unless the audit shows that Landlord overstated
Operating Expenses or Real Estate Taxes for the subject calendar year by more
than five percent (5%), in which case Landlord shall reimburse Tenant for all
costs and expenses of the audit within thirty (30) days of Tenant’s demand for
the same; provided, Landlord’s reimbursement obligation hereunder shall be
limited to the costs and expenses of an audit conducted by an independent,
certified public accountant paid on an hourly basis and not for the costs and
expenses of any services provided on a contingency fee basis. Each statement
given by Landlord in connection with this Lease shall be conclusive and binding
upon Tenant unless Tenant shall have strictly and timely complied with the
foregoing conditions, without any extension of such time period which may
otherwise be permitted by any other terms of this Lease.

3.6 Proration and Payment of Rent. If the Rent Commencement Date shall be other
than the first (1st) day of a calendar month, then the Annual Base Rent for the
calendar month in which the Rent Commencement Date shall occur shall be prorated
based on the portion

 

10



--------------------------------------------------------------------------------

of such calendar month contained within the Lease Term. All Rent and Additional
Rent shall be payable to Landlord in U.S. Dollars at the address of Landlord set
forth in this Lease (or at such other address as may be designated by Landlord
by notice to Tenant). All Rent and Additional Rent shall be payable without any
abatement, set-off or deduction, except as may be expressly authorized by the
other terms of this Lease. The covenants of Tenant to pay Rent, Additional Rent
or any other sum under this Lease and to perform all other obligations under
this Lease are deemed to be independent of any term, covenant, warranty,
representation or other undertaking of Landlord under this Lease or otherwise.

3.7 Late Payment. In the event that any Rent or Additional Rent shall remain
unpaid after the date when such payment shall have become due (irrespective of
any grace period which may be set forth elsewhere in this Lease as a condition
to the occurrence of a default hereunder), Tenant shall pay to Landlord, as
Additional Rent, a late fee of five-percent (5%) of the amount so due, which
amount the parties agree is a reasonable charge for the additional
administrative costs required of Landlord by reason of such late payment;
provided, however, that notwithstanding the foregoing, no such late fee shall be
imposed in any calendar year unless Tenant shall have failed to make two
(2) payments of Rent or Additional Rent on or before the date when due during
such calendar year.

3.8 Security Deposit. INTENTIONALLY OMITTED.

ARTICLE IV

USE AND OCCUPANCY OF LEASED PREMISES

4.1 Use of Leased Premises. (a) Tenant shall use and permit the use of the
Leased Premises solely for office uses, subject in all events to the terms of
this Lease, the Covenants and any zoning or other governmental restrictions and
regulations (the “Permitted Use”).

(b) Tenant covenants, warrants and represents to Landlord that the Permitted Use
does not and will not involve the creation, generation, disposal or discharge of
Hazardous Substances (as defined below), loud noises, obnoxious odors, skin or
eye irritants, noxious gasses, excessive dust or other particulate, or any other
condition or occurrence which would be considered to be a nuisance to occupants
of the Building or any other property of Landlord or a danger to persons or
property.

(c) Tenant shall comply, and shall require all of its subtenants and its and
their respective contractors, subcontractors, licensees and invitees, and the
agents and employees of the foregoing, to materially comply, at all times with
the Covenants, with all governmental laws, statutes, ordinances, rules, and
regulations, as the same may be amended from time to time (“Applicable Laws”)
relating to the use or occupancy of the Leased Premises or the Property or
pertaining to any conduct or activity within the Leased Premises or the
Property, and with such rules and regulations as Landlord may from time to time
publish with respect to use and occupancy by its tenants.

 

11



--------------------------------------------------------------------------------

(d) In the event that Tenant shall be required to obtain any permits relating to
the use of the Leased Premises, Tenant shall be responsible to obtain the same
and shall pay the cost thereof unless obtaining any such permits is expressly an
obligation of Landlord pursuant to the terms and conditions of the Work Letter.

(e) Subject to Landlord’s obligation to construct the Leased Premises in
accordance with the Work Letter, if Tenant shall install any electrical
equipment which overloads, or in the reasonable judgment of an independent third
party electrical engineer may overload, any of the electrical lines in the
Leased Premises or any other portion of the Property, or which causes, or in the
reasonable judgment of an independent third party electrical engineer may cause,
any surge or disruption of the Property’s electrical service, Tenant shall, at
Tenant’s sole expense, make whatever changes are necessary to comply with the
reasonable requirements of Landlord, its insurance company or governmental
authorities.

4.2 Vehicles. (a) Permitted Vehicles (as hereinafter defined) may be parked only
in the striped areas provided in the parking area of the Property, and on no
other property of Landlord, subject to such reasonable parking regulations as
Landlord may from time to time adopt. No other vehicles shall be parked in or
about the Property or any other property of Landlord. Storage of any vehicles on
the Property or any other property of Landlord is strictly prohibited.
“Permitted Vehicles” shall mean (i) only vehicles of Tenant and its employees,
permitted visitors and business invitees as may be necessary and appropriate to
the conduct of Tenant’s normal business operations in the Leased Premises and
(ii) vehicles owned by Tenant or Tenant’s employees that are parked on the
Property (whether during normal business hours or outside of normal business
hours). Permitted Vehicles shall not include inoperable, uninspected or
unregistered vehicles, or tractor-trailers, large trucks or vans except for such
time as Tenant allows to load or unload the same. Entrances and disembarking
lanes shall not be obstructed and “no parking” areas and designated “handicapped
spaces” shall be observed at all times. Employees shall not park in “visitor
spaces”. Tenant shall not use any area or space for the purpose of washing,
servicing, or making repairs of any nature to any vehicles. Driving of any
vehicle on the lawn areas is prohibited. Landlord may (A) after giving two
(2) days prior written notice to Tenant, tow or remove from the Property or any
other property of Landlord any vehicles that are not Permitted Vehicles or any
vehicles in violation of the foregoing, and (Bi) without notice, tow or remove
from the Property or any other property of Landlord any Permitted Vehicles to
the extent that there shall be Permitted Vehicles on the Property exceeding the
maximum number thereof established by the terms of this Lease or otherwise
violating any regulations from time to time published by Landlord.

(b) Irrespective of any negligence or other fault of Landlord, Landlord assumes
no responsibility or liability whatever to Tenant or of any of its subtenants or
its or their respective contractors, subcontractors, licensees and invitees, or
the agents and employees of the foregoing for the loss of or damage to any
automobile while parked on the Property or any other property of Landlord, and,
except to the extent of the gross negligence or willful misconduct of Landlord,
Tenant shall indemnify, defend and hold Landlord harmless from and against all
liability, damages, costs and expenses which Landlord may incur and all claims
which may be made against Landlord relating to any violation of this Section or
the exercise of any rights of Landlord pursuant to this Section, including
towing and storage charges and attorneys’ fees.

 

12



--------------------------------------------------------------------------------

(c) Tenant shall be responsible to advise all of its subtenants and its and
their respective contractors, subcontractors, licensees and invitees, and the
agents and employees of the foregoing, of all requirements, rights and
limitations of Landlord’s liability set forth in this Section, and shall
indemnify, defend and hold Landlord harmless from and against any liability,
damages, costs and expenses which Landlord may incur and which is not to be
Landlord’s responsibility pursuant to this Section.

(d) Landlord represents and warrants to Tenant that as of the Possession Date
and throughout the Lease Term, the Property will contain parking sufficient for
five (5) Permitted Vehicles per one thousand (1,000) rentable square feet of
space in the Leased Premises.

4.3 Compliance with Insurance. Tenant agrees not to use or occupy, or suffer or
permit to be used or occupied, the Leased Premises or any other part of the
Property in any manner reasonably deemed by Landlord or its insurance company to
be an unreasonable fire or safety hazard. If Tenant’s use or occupancy shall
cause an increase in the cost to Landlord of any insurance over and above the
normal cost of such insurance for the type and location of the Building, Tenant
shall, as Additional Rent, reimburse Landlord for such excess cost, and Tenant
shall discontinue any use or occupancy (including the removal of equipment or
materials) which shall have resulted in the increase of the cost of said
insurance to Landlord, unless Landlord shall thereafter consent to such use in
writing.

4.4 Hazardous Substances. (a) Tenant agrees not to, and shall cause all of its
subtenants and its or their respective contractors, subcontractors, licensees
and invitees, and all agents and employees of any of the foregoing not to,
store, produce or permit any “Hazardous Substances” on or about the Property or
other property of Landlord except in accordance with Applicable Law. “Hazardous
Substances” shall mean asbestos, asbestos-containing materials, polychlorinated
biphenyls, mercury, lead, lead-based paint, chlorofluorocarbons, petroleum-based
products, petroleum byproducts, explosives and other substances regulated by the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. Section 9601 et seq., the Resources Conservation and Recovery Act, 42
U.S.C. Section 6901 et seq., or any other federal, state or local laws, rules,
regulations or ordinances relating to the regulation of toxic or hazardous
materials or otherwise to the environment, all as the same may have heretofore
been or may hereafter be amended. Tenant shall indemnify, defend and hold
Landlord harmless against and from any expense for the cost of clean-up or
removal and from any liability, damage, claim, cost or expense whatsoever
(including attorneys’ fees) resulting from the use, disposal, disposition,
spillage, storage or transport of Hazardous Substances by Tenant or any of its
subtenants, or any of its or their respective contractors, subcontractors,
licensees or invitees, or any agents or employees of any of the foregoing. In
the event that Tenant shall fail to comply with this Section, then in addition
to any other rights and remedies Landlord may have, Tenant shall bear the entire
expense of clean-up or removal thereof, and shall promptly commence and
diligently prosecute to completion such clean-up or removal of all such
Hazardous Substances. Landlord may, but shall not be obligated to, commence and
complete

 

13



--------------------------------------------------------------------------------

such clean-up and removal irrespective of any actions taken or intended to be
taken by Tenant or any other party, and Landlord may charge Tenant, as
Additional Rent, for the entire cost and expense thereof, which shall be payable
on demand.

(b) Landlord covenants, represents and warrants to Tenant that as of the
Possession Date, the Property shall not contain any Hazardous Substances
(defined below) in violation of any Applicable Laws and that any costs for
removal of Hazardous Substances necessary to comply with the forgoing shall be
the sole responsibility of Landlord.

4.5 Animals. No animals, birds, pets or reptiles of any kind shall be permitted,
brought or kept in or about the Property.

4.6 Trash Storage and Removal. Tenant shall store all rubbish, trash, garbage,
discarded containers, materials or equipment, and other refuse in appropriate
containers while awaiting its removal. Such removal and transfer shall only be
to storage areas designated by Landlord. Tenant shall place recyclable trash in
designated bins. If Tenant requires trash removal in excess of tenants of
similar-sized Class A office buildings within the Pittsburgh market, as
determined by Landlord in its reasonable discretion, Landlord reserves the right
to demand reimbursement of the cost thereof and the same shall be considered
Additional Rent and shall be payable on demand.

4.7 Obstructions. Tenant shall not obstruct any sidewalks, common areas,
driveways and parking areas in or on the Property. Tenant shall not place, sell
or display merchandise on the sidewalks, windows, windowsills, common areas,
driveways or parking areas in or on the Property. Tenant shall not place, store
or stage any inventory, supplies, pallets, trash or other items or materials in
the parking lot or any other area outside of the Leased Premises. OUTSIDE
STORAGE OR STAGING IS STRICTLY PROHIBITED.

4.8 Access to Roof; Roof Equipment. Tenant shall not allow anyone to go on the
roof of the Building for any reason unless having first received written
approval from Landlord; provided, Tenant shall have the right, at its own cost
and expense, to have a contractor designated by Landlord, charging commercially
reasonable rates in the Pittsburgh, Pennsylvania region, install (a) satellite
communication dishes/antennae and related equipment at the Leased Premises,
including cables from the exterior of the Leased Premises to equipment inside
the Leased Premises; (b) supplemental HVAC units and related equipment and
(c) additional utility systems and related equipment (the foregoing items
(a) through (c) are collectively referred to as the “Roof Equipment”) for use by
Tenant exclusively in connection with Tenant’s business, in compliance with
plans and specifications which shall be subject to Landlord’s prior written
approval, which approval shall not be unreasonably withheld. No additional
charge shall be imposed by Landlord in connection with Tenant’s installation and
operation of the Roof Equipment (provided, however, that Tenant shall be solely
responsible for any increased roof maintenance or repair costs arising in
connection with the installation, operation or removal of any Roof Equipment).
Except in connection with the Landlord Improvements and the Tenant Improvements,
it is understood and agreed that Landlord is not obligated to incur any cost or
make any structural or other alterations, additions, or improvements in or to
the Leased Premises

 

14



--------------------------------------------------------------------------------

or the Building in connection with Tenant’s installation of any such Roof
Equipment, and the area where the equipment will be located shall be delivered
to Tenant in an “as-is, where-is” condition. Tenant covenants that the Roof
Equipment will be installed in accordance with the provisions of Section 6.2
herein and will comply with all applicable legal requirements and the Covenants.
Tenant shall comply with the terms of any roof warranty applicable to the
Building. Tenant shall deliver to Landlord evidence reasonably satisfactory to
Landlord that any Roof Equipment is properly secured so as to withstand snow and
wind. The Roof Equipment shall remain the property of Tenant and, upon
expiration of this Lease, Tenant shall remove the Roof Equipment and all related
equipment and repair the Leased Premises and the roof of the Building to its
original condition, normal wear and tear excepted. Tenant shall indemnify and
hold Landlord harmless against and from any losses, damages, costs and expenses
which Landlord may incur by reason of any damage to the roof or any other
property by any such person or by reason of any loss or claim of loss of any
roof warranty based in whole or in part by reason of Tenant’s installation,
operation, repair or maintenance of such Roof Equipment or other violation of
this subsection.

4.9 Injurious Conduct. Tenant shall not advertise sales nor use or permit the
Leased Premises to be used in any way which, in Landlord’s good faith judgment,
may injure the reputation of Landlord or any of its tenants, or of the Office
Park, or which may be a nuisance, annoyance, inconvenience or damage to Landlord
or to other tenants of such Office Park, the Property or the neighborhood, or
which, in Landlord’s good faith judgment, may interfere with the use and
enjoyment of other tenants of Landlord or violate the terms of such tenants’
leases.

4.10 Walls, Etc. The walls, partitions, skylights, windows, doors and transoms
that reflect or admit light into the Leased Premises shall not be covered or
obstructed with anything other than window treatments approved by Landlord,
which approval shall not be unreasonably withheld, conditioned or delayed.

4.11 Plumbing Fixtures. The toilet rooms, water-closets, sinks, water coolers,
other water apparatus and the Building’s heating, plumbing, ventilation,
electrical and air conditioning systems shall not be used for any purposes other
than those for which they were constructed or intended, and no sweepings,
rubbish, or refuse shall be thrown or placed therein.

4.12 Visibility. Except as may otherwise be provided in Section 12.1 of this
Lease, Tenant shall not place anything on the outside of the Building or Leased
Premises or otherwise in a location visible from outside the Building or Leased
Premises.

4.13 Offensive or Dangerous Articles. Tenant shall not keep or conduct in, on,
or about the Leased Premises or any other portion of the Property any article or
activity which, in Landlord’s reasonable judgment, has or causes an offensive
odor or noise, is of an explosive, dangerous or hazardous nature, has any other
adverse impact on the appearance, safety, value or operation of the Property, or
has an adverse impact on the use or enjoyment of the Property by any other
tenant or occupant of any portion of the Property, without the prior express
written consent of Landlord, which shall not be unreasonably withheld. Landlord
reserves the right to prohibit any form of smoking or other use of tobacco
products in or on any portion of the

 

15



--------------------------------------------------------------------------------

Property, including the Leased Premises, and may in its sole discretion
designate areas of the Property where such activities, if permitted at all,
shall be conducted. Tenant shall police any such activity so that no debris,
trash or stains are caused by any smoking or other use of tobacco products by
any licensees, invitees, contractors or subcontractors of Tenant or any of its
subtenants or any of its or their respective contractors, subcontractors,
licensees or invitees, or any agents or employees of any of the foregoing, and
Tenant shall promptly clean up any litter or debris, including cigarette butts
and ashes, in such areas.

4.14 Building Keys. Tenant shall return all access cards and keys for the
Building, Leased Premises and mailbox promptly upon the expiration or other
termination of the Lease Term. Promptly following the Possession Date, Tenant
shall deliver to Landlord copies of all keys and electronic keys or security
pass codes necessary to access the Building, for Landlord’s use in accordance
with Section 7.1 below. Landlord shall not be responsible to provide security
for interior doors or elevators or other portions of the Building interior.
Landlord does not maintain interior door keys and is not responsible for
lock-out. Landlord assumes no liability for Building security (interior or
exterior or of the surrounding grounds) other than to, at request of Tenant,
engage a security service to maintain the restricted access system, and Tenant
agrees to look to the security system service provider for any loss or damage,
except to the extent such losses or damage are caused by Landlord’s gross
negligence or willful misconduct.

4.15 Americans with Disabilities Act. The Building and the Leased Premises shall
materially comply with all requirements of the Americans with Disability Act
(“ADA”) as of the Possession Date. Tenant shall be responsible for ensuring that
the Leased Premises is ADA compliant throughout the Lease Term. The Tenant shall
be responsible, at its sole effort and expense, that any changes it desires to
make to the Leased Premises are ADA compliant.

4.16 Violation of Article. In the event that Tenant shall be in violation of any
provision of this Article, Tenant shall immediately cease and desist from any
such conduct and correct any such violation. Tenant shall indemnify and hold
Landlord harmless against and from any losses, damages, costs and expenses which
Landlord may incur by reason of any violation of any provision of this Article,
including without limitation any consequential damages which Landlord may incur,
such as any loss or claim of loss of any roof warranty, any claims made by other
tenants or other licensees, invitees or other occupants of the Property, and any
loss of other prospective tenants of the Property.

ARTICLE V

MAINTENANCE AND REPAIRS

5.1 Tenant’s Maintenance. Prior to taking any action to perform any work (other
than work costing less than Twenty-Five Thousand Dollars ($25,000.00) and which
does not affect the heating, ventilating, air conditioning, lighting,
electrical, plumbing, gas, water supply, and/or sewer systems (collectively, the
“Mechanical and Utility Systems”)), Tenant shall notify Landlord of the need
therefor and Tenant shall not take any such action unless thereafter: (i) Tenant
is specifically authorized by notice from Landlord to do so, or (ii) Landlord
does not perform such work in a commercially reasonable time. Notwithstanding
anything to the contrary contained herein, Landlord reserves the right to
perform, at Tenant’s cost and expense, any of such replacement, maintenance and
repair, irrespective of having received a notice thereof from Tenant.

 

16



--------------------------------------------------------------------------------

5.2 Landlord’s Maintenance.

(a) Landlord, as an Operating Cost, shall at all times maintain the Leased
Premises in clean and sanitary order, condition and repair. Tenant shall be
responsible for the cost of any maintenance, repairs and replacements
necessitated by any misuse of any portion of the Property by Tenant or any of
its subtenants or any of its or their respective contractors, subcontractors,
licensees or invitees, or any agents or employees of any of the foregoing.
Tenant shall be solely responsible, at its own cost, to repair and maintain the
Roof Equipment and the back-up generator that shall be included as part of the
Tenant Improvements, if so requested by Tenant (subject to Landlord’s approval
of the location for said generator, which shall not be unreasonably withheld,
conditioned or delayed) (the “Back-Up Generator”), and to replace, with
materials supplied by Landlord as part of Operating Costs, all interior electric
bulbs, ballasts and fluorescent tubes for the Leased Premises. All contractors
and subcontractors performing any work within the Leased Premises and/or with
respect to the Roof Equipment and the Back-Up Generator shall be subject to the
prior written approval of Landlord in its sole discretion.

(b) Landlord shall maintain and repair the exterior walls, roof, structural
portions and common areas of the Building and the Building systems, including
but not limited to the electrical, plumbing or HVAC systems, unless such
maintenance or repairs shall have been necessitated by the improper use by, or
negligence of, Tenant or any of its subtenants or any of its or their respective
contractors, subcontractors, licensees or invitees, or any agents or employees
of any of the foregoing.

ARTICLE VI

ALTERATIONS AND ADDITIONS TO THE LEASED PREMISES

6.1 Alterations and Additions. (a) Tenant shall not add partitions or ceilings,
do any painting, make modifications to concrete floors, alter, remove or replace
doors, alter or add any lighting or do any electrical, mechanical or plumbing
work, or make any other alterations or additions to the Leased Premises without
the written consent of Landlord, which shall not be unreasonably withheld,
conditioned or delayed; provided however, that Tenant, upon providing prior
written notice to Landlord, may make non-structural alterations to the Leased
Premises that do not affect the Mechanical and Utility Systems to the extent
that the cost of such alterations does not exceed Twenty-Five Thousand Dollars
($25,000.00). No such work with costs in excess of Twenty-Five Thousand Dollars
($25,000.00) shall be performed unless and until Landlord shall have approved
all plans and specifications therefor. The contractors performing any
non-structural alterations to the Leased Premises that do not affect the
Mechanical and Utility Systems shall be selected by Tenant but subject to the
prior written approval of Landlord, which shall not be unreasonably withheld,
conditioned or delayed. All such alterations and additions, if agreed to, shall
be made in accordance with all Applicable Laws and shall remain for the benefit
of Landlord after the Lease Term unless Landlord shall direct that the same be
removed, in which event Tenant shall remove the same and restore the Leased
Premises to its original condition. All contractors and subcontractors
performing any such work or providing

 

17



--------------------------------------------------------------------------------

any materials, supplies or equipment therefor shall be subject to the prior
written approval of Landlord in its reasonable discretion and, unless Landlord
shall otherwise agree, shall be selected from Landlord’s list of approved
contractors in effect from time to time. Tenant acknowledges and agrees that any
approval which Landlord may give with respect to any work to be performed by or
on behalf of Tenant under this Section or any other provision of this Lease, or
with respect to any contractors or subcontractors to perform the same, or with
respect to any plans or specifications related thereto shall be solely for
Landlord’s own protection and shall not be construed to provide any warranty,
representation or other assurance of any kind as to the adequacy, quality or
legality thereof or as to any other matter whatsoever, and Tenant shall be
solely responsible for such matters and shall indemnify, defend and hold
Landlord harmless from and against all liability, damage, loss, claims, cost and
expense (including attorneys’ fees) relating to any such work or other matters.
Tenant shall reimburse Landlord for the actual, out-of-pocket costs and expenses
of inspecting any such alterations and additions.

(b) All alterations or additions shall be made in a proper and workmanlike
manner and with the use of only first class materials. Tenant agrees to fully
pay for same and to indemnify, defend and hold Landlord harmless from all
expenses, liens, claims or damages to persons or property arising therefrom or
related thereto.

(c) Tenant shall cause all contractors performing any work with respect to the
Leased Premises to maintain contractor’s liability insurance in a commercially
reasonable amount which Landlord shall designate, with an insurer that Landlord
shall approve, and naming Landlord as an additional insured. Prior to the
performance of any such work, Tenant shall obtain from Landlord the required
amount of such insurance and shall deliver to Landlord such evidence thereof as
Landlord may reasonably require.

(d) Tenant acknowledges and agrees that the Leased Premises, upon the completion
of any work required to be performed by Landlord prior to the Possession Date
(providing the same is completed substantially in accordance with this Lease and
the Work Letter) but subject to completion of any Punchlist Work (as defined in
the Work Letter), shall adequately fulfill Tenant’s requirements, and in no
event shall Tenant have any right to require any alterations or additions to the
Leased Premises or other portions of the Property, including by reason of any
change in the number of occupants, any other change in the method of Tenant’s
use of the Leased Premises or the Property, or any change in applicable legal
requirements.

6.2 Electronic Equipment. If Tenant shall introduce electronic equipment into
the Building (including, but not limited to, the Roof Equipment, normal office
equipment or other equipment for the purpose of transmitting via satellite or
other means of analog or digital signals) Tenant shall provide upon request
sufficient detail to ascertain that such equipment shall not be installed in a
manner that will adversely affect other tenants of the Property or the Office
Park. Tenant shall be responsible to provide all FCC licensing and compliance
with any Federal, State or local requirements regarding such equipment. Such
placement or installation shall comply with all existing or future fire codes
and other rules and regulations of public authorities have jurisdiction thereof.
Landlord shall have the right to approve cable routes within the Leased
Premises, which approval shall not be unreasonably withheld, conditioned or
delayed. Should

 

18



--------------------------------------------------------------------------------

Tenant not follow the approved cable routes, designated electric lines and
generally accepted engineering practices in the connection of such equipment,
Landlord may require the relocation, removal or rearrangement of any wires,
cables and other equipment, and in the event the electronic equipment shall
interfere with or disrupt service to the Property, then in addition to all other
rights and remedies Landlord may have, Landlord may require the placement and
use of electrical protecting devices to prevent the transmission of excessive
currents or draw of excessive voltage of electricity into, from, or through the
Property, or to avoid damage or limitation of source to any other part of the
Property. Such relocation, removal or rearrangement, and such placement and use
or equipment installation, shall be at the sole expense of Tenant. Any
connections to electrical distribution panels made at the request of Tenant
within the space shall be clearly marked with the designation of the use and its
location. If Tenant shall install any electrical equipment which overloads, or
in Landlord’s reasonable judgment may overload, any of the electrical lines in
the Leased Premises or any other portion of the Property, or which causes, or in
Landlord’s reasonable judgment may cause, any surge or disruption of the
Property’s electrical service, Tenant shall, at Tenant’s sole expense, make
whatever changes are necessary to comply with the requirements of Landlord, its
insurance company and governmental authorities. Landlord shall in all events
have the right to approve any electrical installation prior to the same being
made.

ARTICLE VII

ACCESS TO LEASED PREMISES

7.1 Access. Landlord reserves the right to enter the Leased Premises, and Tenant
agrees to permit Landlord and its agents, upon at least twenty four (24) hour
notice (except in the case of an emergency in which no prior notice shall be
required), to enter the Leased Premises for the purpose of inspecting, showing
(during the last year of the Lease Term only) or examining the Leased Premises
and to make such repairs, alterations, improvements or additions in and to the
Leased Premises that Landlord may reasonably deem desirable or necessary or that
Tenant shall have failed, although required, to do under the terms of this
Lease; provided, however, that, except in the case of an actual or perceived
emergency, Landlord shall use reasonable efforts to avoid disruption to Tenant’s
business operations. Such entrance into the Leased Premises by Landlord shall
not be construed as an eviction of Tenant from the Leased Premises, and the Rent
and any other payments provided in this Lease to be made by Tenant shall not
abate while such repairs, decorations, alterations, improvements or additions
are being made, nor shall Tenant have any claim against Landlord on account of
loss or interruption of business or any other matter. Landlord may enter the
Leased Premises by a master key (or by use of force in the event of actual or
perceived emergency) without incurring any liability therefor and without in any
manner affecting the obligations of Tenant under this Lease.

ARTICLE VIII

FIRE OR OTHER CASUALTY

8.1 Fire or Other Casualty. (a) If, during the Lease Term, the Leased Premises
shall be damaged by fire or other casualty, rendering the same materially unfit
for the operation of the business of Tenant, and if the same cannot reasonably
be repaired or restored within three hundred sixty (360) days from the date of
such casualty, or if Landlord shall not be

 

19



--------------------------------------------------------------------------------

obligated to restore the Leased Premises by reason of the terms of subsection
(b) below and shall elect not to restore the same, then this Lease shall cease
and terminate from the date of such damage, provided that, if any such
restoration by Landlord shall not have been completed within such three hundred
sixty (360)-day period, then Landlord shall have such additional time as may be
reasonably necessary to complete such restoration (up to an additional ninety
(90) days), and if so completed, this Lease shall not be terminated, but if such
work has not been completed by the end of such ninety (90) day period, this
Lease may be terminated by Tenant at Tenant’s sole discretion upon fifteen
(15) days’ notice to Landlord. If this Lease shall so terminate, Tenant shall
pay Rent apportioned to the time of the damage (or such later date as Tenant may
cease any use of the Leased Premises) and shall immediately surrender the Leased
Premises to Landlord, without further liability or obligation of Tenant and
Landlord hereunder, provided, however, that nothing contained herein shall
release Tenant from any liability or obligation arising or incurred prior to the
time of such damage or casualty and Tenant’s cessation of use of the Leased
Premises.

(b) If any such damage can be repaired within a period of three hundred sixty
(360) days from the date of commencement of such repair or restoration, or if
this Lease shall not have been terminated as hereinabove provided, then in
either such event, Landlord shall re-enter and repair said damage for the period
during which such repairs are being made, provided that Landlord shall not have
any obligation to repair or replace any portion of the Leased Premises (i) other
than the improvements originally erected or installed by Landlord at its expense
and in place at the time of such fire or other casualty, and (ii) if any damage
thereto shall have been caused by Tenant or any of its subtenants or any of its
or their contractors, subcontractors, licensees or invitees or the agents or
employees of any of the foregoing (irrespective of any prior election by
Landlord to do so). Notwithstanding anything in this Lease to the contrary,
Landlord shall not be obligated to make any restoration if (1) such casualty
shall occur during the last three (3) years of the then applicable Lease Term
(exclusive of any unexercised options to extend the Lease Term which may be
provided in this Lease), (2) there may not be adequate insurance proceeds
available for use by Landlord to pay in full the cost of such restoration, or
(3) Landlord shall have a reasonable belief that the Building after such
restoration may have inadequate rental revenue to support any existing financing
applicable to the Property or to qualify for the receipt of any contemplated
financing for the Property.

ARTICLE IX

WAIVER OF LIABILITY; INDEMNIFICATION

9.1 Waiver of Liability. Tenant agrees that all fixtures, equipment,
merchandise, inventory and other personal property of Tenant or any of its
subtenants or any of its or their contractors, subcontractors, licensees or
invitees or the agents or employees of any of the foregoing (each, a “Releasing
Party”) which may at any time now or in the future be in the Leased Premises or
other portions of the Property shall be maintained there at such Releasing
Parties’ sole risk. Landlord shall not be liable to any Releasing Party for any
damage to said property, or for loss or damage now or hereafter suffered by the
business or occupation of any Releasing Party caused in any manner whatsoever
except to the extent such damage or loss shall have been solely caused by
Landlord’s gross negligence or willful misconduct, it being agreed that all
Releasing Parties shall obtain and at all times maintain adequate insurance, or
shall make

 

20



--------------------------------------------------------------------------------

other arrangements for its own benefit against any loss or damage. In no event
shall Landlord have any liability to Tenant or any other Releasing Party for
breach of the terms of this Lease or any other liability to a Releasing Party of
any kind whatsoever for damage to property or consequential damages of any kind
or nature, including business interruption or loss of profits, irrespective of
the negligence or other fault of Landlord. In no event shall Tenant be entitled
to claim constructive eviction by reason of any act or omission caused other
than solely by reason of the gross negligence or willful misconduct of Landlord
preventing any reasonable use of the Leased Premises beyond such period as may
be required for Landlord to correct any condition in order to provide such
reasonable use, it being understood however that an insured casualty shall not
in any event be the basis for a claim of constructive eviction, and any right of
Tenant to terminate this Lease as a result of such casualty (regardless of the
fault of Landlord in connection therewith) shall be governed solely by Article
VIII of this Lease. In addition to the foregoing, in no event shall Landlord
have any liability whatsoever by reason of any condition of the Property which
is not generally regarded in the commercial office building industry in the
Pittsburgh, Pennsylvania, metropolitan area as of the Effective Date as
unreasonably hazardous or as creating any unreasonable risk to the health or
safety of occupants of the Property or any portion thereof, notwithstanding that
subsequent changes in law, technical knowledge or commercial office building
industry practices may indicate that such condition may be hazardous or may
create such an unreasonable risk. Tenant acknowledges that it shall be solely
responsible to maintain insurance which may be available to cover the risks
referred to in this Section and to cause all Releasing Parties to maintain such
insurance, to the extent available, and agree to the terms of this Section.

9.2 Tenant Indemnification. Tenant shall indemnify, defend and hold harmless
Landlord and any officer, director or member of Landlord, and their respective
affiliates, employees and agents (collectively, the “Landlord Indemnified
Parties”) at all times from and against any and all claims, actions, losses,
injuries, damages, costs and expenses incurred by or asserted against any of the
Landlord Indemnified Parties now or hereafter caused in whole or in part by or
resulting or arising from (a) any act done or omission by or through Tenant or
any of its subtenants or any of its or their respective contractors,
subcontractors, licensees or invitees, or any agents or employees of any of the
foregoing, (b) the use, non-use, occupancy or possession of, or conduct of
business at or upon, the Property by Tenant or any of its subtenants, of its or
their respective contractors, subcontractors, licensees or invitees, or any
agents or employees of any of the foregoing, (c) any failure by Tenant to
perform or observe any of the covenants, agreements, terms or conditions
contained in this Lease on its part to be performed or observed, or (d) any
claims by any subtenants of Tenant or any of its or their respective
contractors, subcontractors, licensees or invitees, or any agents or employees
of any of the foregoing regarding matters as to which Landlord is not to have
liability pursuant to the terms of this Lease. If any action or proceeding is
brought against any of the Landlord Indemnified Parties, or if any claim is made
against any of the Landlord Indemnified Parties alleging any of the matters
referred to in this subsection, Tenant agrees at its sole cost and expense to
pay, discharge and defend the Landlord Indemnified Parties against any and all
such claims, actions and proceedings, and to reimburse and exonerate the
Landlord Indemnified Parties for any loss, cost or expense in connection
therewith, including reasonable attorneys’ fees and costs, costs of court,
reasonable expert witness fees and costs, other fees and costs incurred in the
defense of any such

 

21



--------------------------------------------------------------------------------

claim for which indemnity is given by Tenant, and any sums which any of the
Landlord Indemnified Parties may pay in compromise or settlement of all or any
part of such claims, actions or proceedings. In the event of any such claim,
action or proceeding, the Landlord Indemnified Parties shall have the right to
select the attorneys to represent them in such matter and the cost thereof shall
be borne by Tenant.

9.3 Landlord Indemnification. Landlord shall indemnify, defend and hold harmless
Tenant and any officer, director or shareholder of Tenant, and their respective
affiliates, employees and agents (collectively, the “Tenant Indemnified
Parties”) at all times from and against any and all claims, actions, losses,
injuries, damages, costs and expenses incurred by or asserted against any of the
Tenant Indemnified Parties now or hereafter caused in whole or in part by or
resulting or arising from (a) the grossly negligent act, omission or willful
misconduct of Landlord in connection with Landlord’s activities on or about the
Property, or (b) any failure by Landlord to perform or observe any of the
covenants, agreements, terms or conditions contained in this Lease on its part
to be performed or observed. If any action or proceeding is brought against any
of the Tenant Indemnified Parties, or if any claim is made against any of the
Tenant Indemnified Parties alleging any of the matters referred to in this
subsection, Landlord agrees at its sole cost and expense to pay, discharge and
defend the Tenant Indemnified Parties against any and all such claims, actions
and proceedings, and to reimburse the Tenant Indemnified Parties for any loss,
cost or expense in connection therewith, including reasonable attorneys’ fees
and costs, costs of court, reasonable expert witness fees and costs, other fees
and costs incurred in the defense of any such claim for which indemnity is given
by Landlord, and any sums which any of the Tenant Indemnified Parties may pay in
compromise or settlement of all or any part of such claims, actions or
proceedings. In the event of any such claim, action or proceeding, the Tenant
Indemnified Parties shall have the right to select the attorneys to represent
them in such matter and the cost thereof shall be borne by Landlord.

ARTICLE X

INSURANCE

10.1 Liability Insurance. During the Lease Term Tenant shall maintain, at
Tenant’s own cost and expense, general public liability insurance against claims
for personal injury, death and property damage occurring in or about the
Property and for all indemnification and defense obligations of Tenant set forth
in this Lease. Such insurance shall afford protection with limits of not less
than Ten Million ($10,000,000) Dollars per occurrence. Landlord shall have the
right from time to time to require an increase in such insurance consistent with
customary practices for class A office buildings in the commercial real estate
industry in the Pittsburgh, Pennsylvania region, provided that Landlord shall
not have the right to increase the same more than once in any twelve (12) month
period.

10.2 Casualty Insurance. Tenant agrees during the Lease Term to maintain, at its
own cost and expense, contents fire insurance with extended coverage
substantially covering the full replacement cost of all equipment, fixtures,
merchandise, inventory and other personal property in the Leased Premises,
including, without limitation, the Roof Equipment and Back-Up Generator.

 

22



--------------------------------------------------------------------------------

10.3 Evidence of Insurance. All insurance required by this Lease to be
maintained by Tenant shall be written with a reputable company or companies, and
Tenant shall furnish Landlord with an appropriate certificate of the
effectiveness and coverage of such polices. All such liability insurance shall
name (a) Landlord, (b) Landlord’s lender (the “Mortgagee”) and (c) Landlord’s
property manager, if any, as additional insureds, and shall provide that
Landlord and the Mortgagee and property manager shall receive at least thirty
(30) days prior notice in writing of the cancellation or amendment of any such
insurance policy. In the event that Landlord shall at any time not be in
possession of a certificate confirming the then current effectiveness of such
insurance and provided Landlord has given at least fifteen (15) days advance
written notice of the same, Landlord may obtain such insurance and the premiums
on such insurance shall be deemed Additional Rent to be paid by Tenant to
Landlord upon demand.

10.4 Landlord’s Insurance. Landlord will carry a policy or policies of all risk
extended coverage insurance covering the Property endorsed to provide
replacement cost coverage and providing protection against perils included
within the standard Pennsylvania form of fire and extended coverage insurance
policy, together with insurance against sprinkler damage, vandalism, malicious
mischief and such other risks as Landlord may from time to time determine and
with any such deductibles as Landlord may from time to time determine. Any
insurance provided for in this Section may be effected by a policy or policies
of blanket insurance covering additional items or locations or assureds,
provided that the requirements of this Section are otherwise satisfied.

10.5 Waiver and Subrogation. In addition to all other waivers of liability
contained in this Lease, Landlord and Tenant do each hereby release and relieve
the other from and waive any claim of recovery for any loss or damage to the
real or personal property of either located anywhere in the Property, arising
out of or incident to the occurrence of any of the perils covered by their
respective casualty insurance policies or arising out of perils required to be
covered by insurance pursuant to the terms of this Lease. Under no circumstances
whatsoever shall Landlord or Tenant or any officer, director or member of
Landlord or any affiliate, agent or employee of any of the foregoing be liable
to Tenant for any losses or damages suffered as a result of business
interruption, lost profits or other consequential damages to Tenant, whether or
not the same are a result of any negligent act or omission to act on the part of
Landlord or any such other party. Tenant undertakes such risks and shall be
solely responsible at its own cost for providing its own business interruption
and other insurance in amounts which Tenant deems necessary or desirable. Any
insurance policy shall expressly permit such a release or contain a waiver of
any rights of such insurer against Landlord and Tenant and such other persons.

ARTICLE XI

ASSIGNMENT AND SUBLETTING

11.1 Assignment and Subletting. (a) Tenant shall be permitted to assign this
Lease in its entirety or to sublease all or any portion of the Leased Premises
without the consent of Landlord to: (i) any entity resulting from a merger or
consolidation with Tenant; (ii) any entity succeeding to the business and assets
of Tenant as a going concern; or (iii) any parent, subsidiary or affiliate of
Tenant; provided, however, that such successor entity or subtenant described in

 

23



--------------------------------------------------------------------------------

subsections (i) through (iii) shall meet the same or similar financial status as
Tenant as of the Effective Date; or (iv) any entity that has a minimum tangible
net worth of at least Two Hundred Million U.S. Dollars ($200,000,000.00). If
Tenant should desire to assign this Lease or sublet the Premises or any part
hereof as permitted in this Section 11.1(a), Tenant shall give Landlord written
notice at least fifteen (15) days after the date of assignment or sublease,
which notice shall specify; (w) the name, address and business of the proposed
assignee or subtenant, (x) the amount and location of the space in the Leased
Premises affected, (y) the effective date and duration of the subletting or
assignment, and, (z) a current certified financial statement indicating the
financial worthiness of the assignee or subtenant.

(b) Except as provided in subsection (a) above, Tenant shall not otherwise
assign this Lease or sublet the Leased Premises in whole or in part without
Landlord’s prior written consent, which shall not be unreasonably withheld,
conditioned or delayed; provided, in addition to any other reasonable grounds
for denial, it shall be reasonable for Landlord to withhold Landlord’s consent
if, in Landlord’s good faith judgment: (i) the proposed assignee is not able to
meet the financial obligations of the Tenant hereunder; (ii) the business and
operations of the proposed assignee or subtenant are not consistent with the
character and dignity of a first-class office building; (iii) the proposed
assignee or subtenant is a business competitor of Landlord or Landlord’s
property manager, or is an affiliate of a business competitor of Landlord or
Landlord’s property manager; (iv) the proposed assignee or subtenant intends to
use any part of the Leased Premises for a purpose not permitted under this Lease
or for a use entailing the use, storage, generation or transport of Hazardous
Substances on the Property in violation of any Applicable Laws; (v) at the time
of the proposed subleasing or assignment any portion of the Building is not
fully leased to Tenant and Landlord is able to meet the space requirements of
Tenant’s proposed assignee or subtenant by leasing available space in the
Building to such person or entity; (vi) the use of the Premises or the Building
by the proposed assignee or subtenant would, in Landlord’s reasonable judgment,
significantly increase the pedestrian and/or vehicular traffic in and out of the
Building or would require any alterations to the Building to cause the Building
at Landlord’s cost to comply with Applicable Laws; or (vii) the Mortgagee denies
the assignment. For purposes of the foregoing restriction, any dissolution or
liquidation of Tenant and any transfer by Tenant of any interest in this Lease
by operation of law or otherwise shall be deemed to be an unauthorized
assignment under this Section and not permitted under this Lease except as
provided in Paragraph (a) above. Any such unauthorized assignment or sublease
shall be null and void at Landlord’s option, and shall entitle Landlord to
declare Tenant in default hereunder. Any acceptance of Rent or Additional Rent
by Landlord or other performance of this Lease by any assignee or subtenant of
Tenant’s interest in this Lease shall not be construed as Landlord’s consent to
any assignment or sublease, and Landlord shall not be estopped to assert the
lack of such consent by reason of any of such matters. If Landlord consents to
an assignment (except as permitted in paragraph (a) above), Tenant may retain
one hundred percent (100%) of any rent and other consideration per square foot
of rentable area paid by or on behalf of any subtenant or assignee which shall
exceed the Rent (which shall include any Additional Rent) per square foot of
rentable area payable pursuant to Article III of this Lease for a comparable
period.

 

24



--------------------------------------------------------------------------------

(c) Any assignment of this Lease or sublease of the Leased Premises, whether
permitted by the terms of this Lease or otherwise consented to by Landlord,
shall be subject to all of the terms of this Lease, and any such assignee shall
be deemed to have assumed for the benefit of Landlord all obligations of Tenant
under this Lease, whether such obligations shall have arisen prior to such
assignment or shall arise after such assignment. Within thirty (30) days after
any such assignment, Tenant or such assignee shall deliver to Landlord a
counterpart original of an express and unconditional assumption by such assignee
of all obligations under this Lease, whether such obligations shall have arisen
prior to or shall arise after such assignment, as well as a copy of such
assignment, together with the address of such assignee for purposes of notices
to Tenant under this Lease. No subletting of the Leased Premises shall relieve
any sublessor or any prior Tenant from any obligations of Tenant under this
Lease, where such obligations shall have arisen prior to subletting. Upon
assignment of this Lease in accordance with subpart (a) above or upon assignment
of this Lease with the consent of Landlord in accordance with subpart (b) above,
Tenant shall be relieved of its obligations hereunder. In addition, Landlord
reserves the right to enter into such amendments of this Lease as may be agreed
upon between Landlord and the then current Tenant without the consent of any
subtenant of the Leased Premises or any prior Tenant, and in any such event, any
sublease which may then exist shall be subject to all of the terms of this Lease
as so amended and each assignor and prior Tenant shall remain liable for all
obligations of Tenant under this Lease as so amended, whether such obligations
shall have arisen prior to or after such assignment.

ARTICLE XII

SIGNS

12.1 Signs. Tenant, at Tenant’s expense, shall have the right to install
entranceway, building directory and suite signage to the extent not included in
the Tenant Improvements. All such signage will be permitted and shall be in
compliance with all applicable governmental requirements and Office Park
guidelines, and subject to Landlord’s approval, not to be unreasonably withheld.
No sign, sticker, advertisement or notice shall be erected, inscribed, painted
or affixed on any part of the exterior or interior of the Leased Premises or
other portions of the Property, unless approved by Landlord in its reasonable
discretion; provided, subject to compliance with all applicable governmental
requirements and Office Park guidelines and upon prior approval by Landlord,
Tenant shall have the exclusive right to install, at its sole cost and expense,
signage on the roof of the Building and spandrels on the sides of the Building.
Landlord shall have the right to require that all signs and other such items be
purchased from suppliers designated by Landlord. If signs or other such items
are approved by Landlord, Tenant shall bear all of the cost of such signs and
other items, including the cost of a separate electric usage meter and the cost
of installing, maintaining and removing such signs or other items.

ARTICLE XIII

BUILDING SERVICES

13.1 Building Services Generally. Landlord shall provide, within such reasonable
standards as Landlord may establish for each item with respect to the Property
from time to time, and subject to the other provisions of this Lease, the
following services and facilities:

(a) Interior and exterior lighting, twenty-four (24) hours per day, seven
(7) days per week, at the direction of Tenant; provided that the cost for the
utilities necessary to operate such lighting shall be the responsibility of
Tenant.

 

25



--------------------------------------------------------------------------------

(b) Air conditioning, ventilation and heating twenty-four (24) hours per day,
seven (7) days per week, in accordance with the standards set forth in the Work
Letter; provided that the cost for the utilities necessary to operate such air
conditioning, ventilation and heating shall be the responsibility of Tenant.

(c) Subject to Section 13.2 below, electric current for Building standard levels
of illumination using standard lighting fixtures of Landlord’s choice and for
Tenant’s computer work stations and other business equipment and fixtures,
calculated at a maximum load of nine (9) watts per rentable square foot.

(d) Janitor and cleaning service by a service provider reasonably selected by
Landlord, but reasonably acceptable to Tenant following Tenant’s review of such
service provider (including the ability to check references) prior to Landlord’s
hiring of same, in the common areas of the Building, on Monday through Friday,
holidays excepted, in accordance with the Building specifications adopted by
Landlord from time to time, a current copy of which is attached hereto as
Exhibit F and made a part hereof.

(e) Maintenance and service of the toilet rooms in the Building.

(f) Maintenance of standard hardware installed in the Building by Landlord,
except to the extent that any such maintenance shall be the responsibility of
Tenant pursuant to the other terms of this Lease.

(g) Passenger elevator service.

(h) Hot and cold water for lavatory purposes in the toilet rooms in the
Building.

13.2 Separately Metered Electrical, Gas. (a) As part of Landlord’s Work,
Landlord shall provide, at its sole cost and expense, electric current for the
Leased Premises at a maximum load of nine (9) watts per rentable square foot,
and Landlord shall connect and install such electric current to such junction or
distribution location within the Leased Premises reasonably designated by
Tenant; provided, if Tenant shall require electric current for the Leased
Premises at a load in excess of nine (9) watts per rentable square foot, any
such excess shall be at Tenant’s expense. Landlord, at its sole cost and
expense, shall install any electrical meters to measure such electric current to
the Leased Premises. Additionally, upon request from Tenant and at Tenant’s sole
cost and expense, Landlord shall use commercially reasonable efforts to
coordinate with the applicable electrical supplier to provide redundant power or
dual feed capabilities to the Building; provided, Landlord shall have no
liability hereunder in the event Landlord is unable to obtain such redundant
power or dual feed capabilities. Electricity supplied to the Leased Premises
shall be separately metered to measure Tenant’s actual usage, and Tenant shall
pay for the same on or before the date required by the provider of such service
for payment without the

 

26



--------------------------------------------------------------------------------

imposition of interest or late charges. In the event Tenant desires to have gas
serving the Leased Premises, Landlord shall install, at Tenant’s cost and
expense, and Landlord shall maintain, as an Operating Cost, gas lines that serve
the Leased Premises, which shall be separately metered to measure Tenant’s
actual usage, and Tenant shall pay for the same on or before the date required
by the provider of such service for payment without the imposition of interest
or late charges.

13.3 Interruption of Service. No interruption or curtailment of any service or
maintenance, repair or replacement in the Building or other portions of the
Property shall entitle Tenant to any claim against Landlord or to any abatement
of Rent, nor shall the same constitute constructive or partial eviction or
disturbance of Tenant’s use and possession of the Leased Premises or rights
under this Lease, nor shall Landlord be liable to Tenant for consequential or
other damages of any kind or nature, in each case regardless of whether or not
Landlord shall have received notice of the same and regardless of any negligence
of Landlord or any of its agents or contractors. Notwithstanding the foregoing,
to the extent directly caused by the negligence or willful misconduct of
Landlord, (i) there is a continuous cessation or interruption in the supply of
services to the all or any portion of the Leased Premises, and (ii) as a result
thereof, Tenant is unable to (and does not) use the portion of the Leased
Premises affected by said interruption for more than fifteen (15) consecutive
days, then Rent for such portion of the Leased Premises will be abated during
the period from the sixteenth (16th) consecutive day to the earlier to occur of
(x) the date on which such cessation or interruption ceases, and (y) the date on
which Tenant resumes using said portion of the Leased Premises for the conduct
of business. Such abatement of Rent shall be Tenant’s sole recourse in the event
of a discontinuance or interruption of services or utilities hereunder.

13.4 Access to Building. Tenant shall have access to the Building twenty-four
(24) hours a day, seven (7) days a week, including holidays.

ARTICLE XIV

QUIET ENJOYMENT

14.1 Quiet Enjoyment. Landlord covenants and agrees that, if Tenant shall
promptly pay the Rent and perform all of the covenants and agreements herein
stipulated to be performed on Tenant’s part, Tenant shall have the right to
peaceable and quiet enjoyment and possession of the Leased Premises during the
Lease Term, subject to the terms and conditions of this Lease.

ARTICLE XV

SUBORDINATION; TRANSFER OF PROPERTY

15.1 Subordination. Tenant accepts this Lease subject and subordinate to any
mortgages now in existence or hereafter made from time to time affecting
Landlord’s interest in the Property, irrespective of the extent of the
indebtedness or obligations secured by such mortgages, and all renewals,
modifications, consolidations, replacements or extensions of any such mortgage
now or hereafter made. The subordination described in the preceding sentence

 

27



--------------------------------------------------------------------------------

shall be self-operative; provided, however, that Tenant shall execute,
acknowledge and deliver to the holder of any such mortgage, at any time upon
demand by such holder, a Subordination, Non-Disturbance and Attornment Agreement
substantially in the form attached hereto as Exhibit E (the “SNDA”). In the
event of a foreclosure sale under any mortgage or in the event of the judicial
sale of the Property to collect indebtedness secured by any mortgage, or in the
event of any transfer of the Property in lieu thereof, then, upon request of
such mortgagee, purchaser or transferee, Tenant shall attorn to and recognize as
Landlord hereunder the party who, but for this Lease, would be entitled to
possession of the Leased Premises. Notwithstanding the provisions of the SNDA,
Tenant agrees to give any such mortgagee notice of any default of Landlord under
the terms and conditions of this Lease and agrees that if Landlord shall fail to
cure such default, this Lease shall not be terminated by Tenant so long as such
mortgagee, at its option, shall make reasonable efforts to cure such default,
which efforts, if necessary, may be delayed until such mortgagee is able to
acquire sufficient rights in the Property in order to effect such cure. The
provisions of this Section relating to subordination of this Lease and to
Tenant’s obligation to enter into agreements, including, without limitation, the
SNDA, with the holders of mortgages shall not apply to any mortgages which are
subordinate to one or more other mortgages, unless the holders of such senior
mortgages shall consent thereto in writing, and any such agreement made by
Tenant with any holder of a mortgage without such consent shall be voidable at
the option of the holder of any such senior mortgage which shall not have given
such consent. In addition, at the option of the holder of any mortgage upon the
Property, this Lease shall be senior to the lien of such mortgage.

15.2 Transfer of Property. In the event of any transfer of Landlord’s interest
in the Property, other than a transfer for security purposes only, Landlord
shall be automatically relieved of any and all obligations and liabilities on
the part of Landlord accruing from and after the date of such transfer and
Tenant agrees to attorn to the transferee, so long as such transferee has
assumed all of Landlord’s rights, duties and obligations under the Lease.

ARTICLE XVI

ESTOPPEL CERTIFICATE

16.1 Estoppel Certificate. Tenant agrees, at any time and from time to time
within fifteen (15) days after receipt of Landlord’s written request, to
execute, acknowledge and deliver to Landlord or to any actual or prospective
purchaser or mortgagee of the Property a written certificate stating that this
Lease is unmodified and in full force and effect (or, if there have been
modifications, that the same is in full force and effect as modified and stating
the modifications), stating the dates to which the Rent and any other payment
due from Tenant shall have been paid in advance, if any, and providing such
other information as Landlord may reasonably require, it being intended that
such certificate delivered pursuant to this Section may be relied upon by
Landlord and any actual or prospective purchaser or mortgagee of the Property.

 

28



--------------------------------------------------------------------------------

ARTICLE XVII

SURRENDER

17.1 Surrender. Tenant agrees to deliver and surrender possession of the Leased
Premises to Landlord upon the expiration or earlier termination of the Lease
Term, broom-clean and in as good condition and repair as at the commencement of
the Lease Term, ordinary wear and tear (after taking into account Tenant’s
repair and maintenance obligations hereunder) and casualty excepted, and to
deliver all of the keys and access cards to Landlord or its agent.

17.2 Notice to Quit. Except as otherwise provided in Section 33.1, Tenant shall
surrender the Leased Premises to Landlord upon the expiration or earlier
termination of the Lease Term, without notice of any kind, and Tenant waives all
right to any such notice as may be provided under any laws now or hereafter in
effect in Pennsylvania, including the Landlord and Tenant Act of 1951, Act of
April 6, 1951, as amended.

17.3 Removal of Property; Restoration of Leased Premises. All alterations,
additions, fixtures and other property within the Leased Premises upon the
expiration or termination of the Lease Term shall remain for the benefit of
Landlord after the Lease Term. Subject to the foregoing, upon the expiration or
earlier termination of the Lease Term, Tenant shall remove all trade fixtures,
equipment, furniture and other personal property from the Leased Premises, all
exterior signs which may have been installed or placed on the Building by
Tenant, and Tenant shall repair any damage caused by the erection or removal of
such fixtures, equipment or signage and restore the Leased Premises to its
original condition, all in a workmanlike fashion as Landlord may direct. If
Tenant shall not have removed all equipment, furniture, trade fixtures, signage
or other personal property, whether owned by Tenant or other parties, as of the
expiration or earlier termination of the Lease Term, Landlord may (a) remove and
store the same at the expense of Tenant or sell the same on behalf of Tenant at
public or private sale in such manner as is commercially reasonable, with any
proceeds thereof to be first applied to the costs and expenses, including
attorney’s fees, of the storage and sale and the payment of any amounts owed by
Tenant under this Lease, or (b) treat the same as abandoned property and remove
and claim or dispose of the same in such manner as Landlord may elect, all at
the expense of Tenant. Notwithstanding anything to the contrary contained
herein, so long as Tenant shall otherwise be in compliance with the terms of
this Lease, Tenant shall not be obligated to remove the Tenant Improvements upon
the expiration or earlier termination of this Lease.

17.4 Posting Signs. Landlord, without hindrance by Tenant, may post commercially
reasonable “For Rent” signs at or about the Leased Premises during the last six
(6) months of the Lease Term, and may post commercially reasonable “For Sale”
signs at or about the Leased Premises at any time.

ARTICLE XVIII

DEFAULT AND REMEDIES

18.1 Tenant Default. If (a) Tenant shall fail to pay any Rent or any other sum
provided for under this Lease on or before the date that the same shall have
become due and payable and

 

29



--------------------------------------------------------------------------------

such failure shall not be cured within five (5) days after written notice
thereof from Landlord; provided, however, that such right to written notice
shall be limited to a maximum of two (2) times during each calendar year during
the Lease Term, or (b) Tenant shall fail to take possession of the Leased
Premises within thirty (30) days after written notice from Landlord that
Landlord’s Work and the Tenant Improvements are Substantially Complete and that
the same are ready for occupancy by Tenant, or (c) Tenant shall assign this
Lease or sublet the whole or any part of the Leased Premises or permit any other
person to occupy the whole or any part of the Leased Premises in violation of
the terms and conditions set forth in Article XI herein, or (d) Tenant shall
fail to maintain any insurance pursuant to the terms of this Lease, or
(e) bankruptcy or other insolvency proceedings shall be instituted by Tenant, or
(f) bankruptcy proceedings shall be instituted against Tenant which are not
withdrawn or dismissed within thirty (30) days after the institution of said
proceedings, or (g) an assignment shall be made by Tenant for the benefit of
creditors by legal proceedings or otherwise, or (h) Tenant shall fail to comply
with any provision of Articles IV, V or X of this Lease and such failure shall
not be cured within fifteen (15) days after written notice thereof from
Landlord, or Tenant shall repeatedly violate the provisions of any such Article,
or (j) Tenant shall breach or fail to perform any other term, condition or
covenant of this Lease and such failure shall not be cured within thirty
(30) days after written notice thereof from Landlord; provided, if Tenant shall
commence the cure within such thirty (30) day period and proceed diligently
thereafter to cure the failure specified in the notice but shall not be able to
do so, then any such failure shall not be considered a Tenant Default so long as
Tenant shall continue to exercise good faith diligent efforts to cure such
failure and shall do so within a reasonable period of time, not to exceed ninety
(90) days, then and in any such event Tenant shall be in default hereunder (each
of the foregoing is hereinafter referred to as a “Tenant Default”).

18.2 Remedies. In the event of any Tenant Default hereunder, Landlord may at its
option declare the next sixty (60) months of (or any lesser portion of) the
Annual Base Rent and additional Rent on account of the Increase in Expenses,
Increase in Real Estate Taxes or Increase in Operating Costs, as applicable,
(exclusive of any unexercised options) to be immediately due and payable, and
the same shall thereupon at once become due and payable as if by the terms of
this Lease it were payable in advance; provided, to the extent Landlord is able
to mitigate its damages as provided in Section 18.4 herein, Landlord shall
credit any rents actually paid by a Substitute Tenant (as hereinafter defined)
against the accelerated Rent payable by Tenant hereunder after deducting
Landlord’s reasonable expenses of reletting, including, without limitation, any
broker’s commission incurred by Landlord. In such event, any item of Rent other
than Annual Base Rent for any future period which shall be so declared
immediately due and payable shall be paid based on an estimate thereof by
Landlord for the balance of the Lease Term with the Leased Premises vacant
throughout such period. In addition, in the event of any Tenant Default
hereunder, Landlord may exercise any one or more of the following remedies:
(a) Landlord may declare this Lease terminated without any right on the part of
Tenant to reinstate the same by payment or other performance of the condition or
conditions violated, any law, usage or custom to the contrary notwithstanding;
(b) Landlord may re-enter and take possession of the Leased Premises without
terminating this Lease and may relet the Leased Premises for the account of
Tenant; and (c) Landlord may pursue such other rights and remedies which may be
available to Landlord at law or in equity, including damages notwithstanding any
termination of

 

30



--------------------------------------------------------------------------------

this Lease. Landlord shall not have any obligation to treat any Tenant Default
as having been cured if the applicable grace period relating thereto as set
forth in this Lease shall have elapsed. In the event that Rent shall be
accelerated by reason of a Tenant Default under this Lease, Landlord may
nevertheless terminate this Lease and pursue other remedies as a result of such
Tenant Default, provided that Landlord shall not have the right to terminate
this Lease by reason of such Tenant Default after such accelerated Rent shall
have been paid by Tenant unless such Tenant Default is of a continuing nature
and Tenant shall not have cured the same within the applicable grace period set
forth in this Lease which shall commence after the payment of such accelerated
Rent.

18.3 Default Interest. Any Rent or other sum payable under this Lease shall bear
interest at the rate per annum equal to the lesser of (a) five percent (5%) in
excess of the rate per annum announced from time to time by Bank of New York
Mellon, N.A., or its successor as its “prime rate” or similar rate, or (b) the
highest rate permitted by law. Such rate of interest shall apply to such unpaid
Rent and other sums until paid irrespective of whether judgment may have been
entered therefor.

18.4 Landlord’s Duty to Mitigate. All of Landlord’s remedies set forth in
Section 18.2 shall be conditioned on Landlord using commercially reasonable
efforts to attempt to lease the Leased Premises to another tenant (a “Substitute
Tenant”), whether or not such efforts are successful, in accordance with the
following criteria: (a) Landlord shall have no obligation to solicit or
entertain negotiations with any Substitute Tenant for the Lease Premises until
sixty (60) days following the date upon which Landlord obtains full and complete
possession of the Leased Premises, including the relinquishment by Tenant of any
claim to possession of the Leased Premises by written notice from Tenant to
Landlord; (b) Landlord shall not be obligated to lease the Leased Premises to a
Substitute Tenant for less than the current fair market value of the Leased
Premises, as determined by Landlord in its sole but reasonable discretion, nor
will Landlord be obligated to enter into a new lease for the Leased Premises
under other terms and conditions that are unacceptable to Landlord, in its
reasonable discretion; (c) Landlord shall not be obligated to enter into a lease
with a Substitute Tenant: (i) whose use would adversely affect the reputation of
the Building or Landlord; (ii) whose use would require any addition to or
modification of the Building or Leased Premises in order to comply with
Applicable Law, including building codes; (iii) that does not meet Landlord’s
reasonable standards for tenants of the Building; or (iv) if space is available
for lease in the Additional Building (hereinafter defined); (d) Landlord shall
not be required to market or relet the Leased Premises ahead of other space in
the Property or in other properties owned by Landlord, or an affiliate of
Landlord, which is vacant or about to become vacant; and (e) Landlord shall not
be required to expend any amount of money to alter, remodel or otherwise make
the Leased Premises suitable for use by a Substitute Tenant unless: (i) Tenant
pays any such amount to Landlord prior to Landlord’s execution of a lease with
such Substitute Tenant (which payment shall not relieve Tenant of any amount it
owes Landlord as a result of Tenant’s default under this Lease); or
(ii) Landlord, in Landlord’s sole discretion, determines any such expenditure is
financially prudent in connection with entering into a lease with the Substitute
Tenant.

 

31



--------------------------------------------------------------------------------

18.5 CONFESSION OF JUDGMENT FOR POSSESSION. UPON EACH AND EVERY BREACH OR TENANT
DEFAULT HEREUNDER, TENANT HEREBY IRREVOCABLY AUTHORIZES AND EMPOWERS ANY
ATTORNEY AT ANY COURT OF RECORD WITHIN THE COMMONWEALTH OF PENNSYLVANIA, TO
APPEAR FOR TENANT AND CONFESS JUDGMENT FORTHWITH AGAINST TENANT AND IN FAVOR OF
LANDLORD IN EJECTMENT FOR THE LEASED PREMISES AND THE IMMEDIATE ISSUING OF A
WRIT OF POSSESSION FOR THE LEASED PREMISES PURSUANT TO WHICH LANDLORD MAY
WITHOUT NOTICE RE-ENTER AND EXPEL TENANT AND ANY PERSON HOLDING UNDER TENANT
FROM THE LEASED PREMISES. NO SINGLE EXERCISE OF THE FOREGOING WARRANT OR POWER
TO CONFESS JUDGMENT SHALL BE DEEMED TO EXHAUST THE POWER, WHETHER OR NOT SUCH
EXERCISE SHOULD BE HELD BY ANY COURT TO BE INVALID, VOIDABLE OR VOID, AND THE
POWER SHALL CONTINUE UNDIMINISHED AND MAY BE EXERCISED FROM TIME TO TIME AS
LANDLORD SHALL ELECT, AND, IN EACH CASE, THIS LEASE OR A TRUE COPY THEREOF SHALL
BE A SUFFICIENT WARRANT OF ANY PERSON.

18.6 Cumulative Remedies. The rights and remedies of Landlord hereunder shall be
cumulative and not exclusive, and Landlord shall not be put to any election of
remedies. The rights and remedies of Landlord hereunder are in addition to and
not in derogation of the rights and remedies otherwise available to Landlord by
law or in equity or otherwise.

18.7 Survival. All representations, warranties, covenants, conditions and
agreements of Tenant contained in this Lease shall survive the termination or
expiration of the Lease Term, and Landlord shall have and enjoy all rights and
remedies with respect thereto notwithstanding such expiration or termination. In
addition, such representations, warranties, covenants, conditions and agreements
and Landlord’s rights and remedies with respect thereto shall survive Tenant’s
surrender and/or vacation of the Leased Premises, whether or not the same may be
accepted by Landlord, and whether or not Landlord may thereafter re-let the
Leased Premises.

18.8 Landlord’s Default; Tenant’s Remedies. In the event of any failure by
Landlord to perform any maintenance obligation of Landlord set forth in
Section 5.2 of this Lease (a “Landlord Default”) within thirty (30) days after
the date on which Landlord receives from Tenant written notice specifically
describing such failure, Tenant may cure such default by Landlord on behalf of,
and at the sole cost and expense of, Landlord. Landlord shall reimburse Tenant
for its reasonable, documented, out-of-pocket costs and expenses in connection
therewith within thirty (30) days after Tenant’s delivery to Landlord of an
invoice therefor, failing which Tenant may offset such costs and expenses
against any Rent and other amounts payable by Tenant hereunder. The foregoing
notwithstanding, if Landlord shall exercise in good faith diligent efforts
within such thirty (30) day period to attempt to cure the failure specified in
the notice but shall not be able to do so because of Force Majeure Delays, then
any such failure shall not be considered a default of this Lease by Landlord so
long as Landlord shall continue to exercise in good faith such diligent efforts
to cure such failure and shall do so within a reasonable period of time, not to
exceed ninety (90) days.

 

32



--------------------------------------------------------------------------------

ARTICLE XIX

WAIVER

19.1 Waiver. The waiver by either Landlord or Tenant of any breach of any term,
covenant or condition of this Lease to be performed by the other shall not be
deemed to be a waiver of any subsequent breach of this Lease nor shall any
waiver authorize the nonobservance of any other occurrence of the same or of any
other covenant or condition thereof, nor shall the acceptance of rent by the
Landlord at any time when the Tenant is in default under any covenant or
condition hereby be construed as a waiver of any such default. To be effective,
a waiver of any such breach or default hereunder must be in writing signed by
the party to be charged with such waiver.

ARTICLE XX

CONDEMNATION

20.1 Condemnation. In the event that the Leased Premises or the Property, or
such portion thereof as shall prevent, in Landlord’s reasonable judgment, the
reasonable use of the Leased Premises by Tenant, shall be taken or condemned for
any public or quasi-pubic use or purpose by a competent authority in
expropriation proceedings, or by any right of eminent domain, or conveyed to
such competent authority in lieu of such taking or condemnation, then this Lease
shall terminate as of the date title vests pursuant to such taking or
conveyance. The entire compensation or award attributable to any taking or
condemnation of the Property or any portion thereof, or the consideration for
such conveyance, shall belong to Landlord without any deduction therefrom for
any present or future estate or other right of Tenant, and Tenant hereby assigns
to Landlord all its right, title and interest in and to any such award. Tenant
shall, however, be entitled to such award as may be allowed for moving expenses,
fixtures and other equipment installed by it and any other compensation allowed
under the laws of the Commonwealth of Pennsylvania, but only if such award or
other compensation shall be in addition to the award otherwise available to or
for the benefit of Landlord. If Tenant’s business is not so materially and
substantially curtailed by the taking then this Lease shall continue as to that
portion of the Leased Premises remaining after the taking with the Rent being
reduced pro-rata for the square footage of the Leased Premises taken.

ARTICLE XXI

NOTICES

21.1 Notice Addresses. Whenever in this Lease there shall be required or
permitted that notice or demand be given or served to either party to this
Lease, such notice or demand shall be given in writing, by certified or
registered U.S. Mail, return receipt requested, by recognized overnight courier
with receipted delivery, or by facsimile transmission, to the applicable address
or addresses set forth herein, or to such other addresses as may be designated
by notice given pursuant to this section. All notices shall be deemed given when
delivered to the applicable address or addresses or when such delivery is
refused, as indicated by return receipts or other evidence:

 

To Tenant:

   ANSYS, INC.      

275 Technology Drive

Canonsburg, PA 15317

Attn: Sheila S. DiNardo, Vice President, General Counsel & Secretary

Fax: 724-514-3623

 

33



--------------------------------------------------------------------------------

with a copy to:

      Buchanan Ingersoll & Rooney PC      

One Oxford Centre

301 Grant Street, 20th Floor

Pittsburgh, PA 15219-1410

Attn: Jason D’Amico, Esq.

Fax Number: 412-562-1041

  

To Landlord:

   QUATTRO INVESTMENT GROUP, L.P.    c/o QUATTRO GROUP GP, LLC, its general
partner    750 Holiday Drive, Suite 570       Pittsburgh, PA 15220       Attn:
James D. Scalo, Managing Member    Fax Number: 412-250-3001   

with a copy to:

      Cohen & Grigsby, P.C.       625 Liberty Avenue       Pittsburgh, PA
15222-3152       Attn: William R. Taxay, Esq.       Fax Number: 412-394-4005   

ARTICLE XXII

NON-RECORDATION

22.1 Non-Recordation. Neither this Lease nor any memorandum hereof or reference
hereto shall be recorded by Tenant.

ARTICLE XXIII

FINANCIAL STATEMENTS

23.1 Financial Statements. INTENTIONALLY OMITTED.

 

34



--------------------------------------------------------------------------------

ARTICLE XXIV

EXONERATION

24.1 Exoneration. Neither Landlord nor any member of Landlord, nor any director,
officer, shareholder, partner, affiliate or other party with interests in
Landlord or any such member shall be subject to personal liability beyond
Landlord’s interest in the Property for any of the covenants, representations or
warranties of Landlord pursuant or related to this Lease, or for any negligent
or other acts or omissions relating to the Leased Premises or any other portion
of the Property or any condition or use thereof or event or activity therein or
thereon, and except to the extent recourse shall be further limited by the other
terms of this Lease, Tenant shall look solely to the interest of Landlord in the
Property for the satisfaction of the remedies of Tenant for any such matters.
Nothing in this Section shall be construed to impose liability on Landlord which
is waived or otherwise limited by the other terms of this Lease.

ARTICLE XXV

BINDING EFFECT

25.1 Binding Effect. Except as herein otherwise expressly provided, the terms,
conditions, covenants and provisions hereof shall be binding upon and shall
inure to the benefit of the successors and assigns of Landlord and Tenant,
respectively. The references contained in this Lease to successors and assigns
of Tenant shall not be construed to constitute a consent by Landlord to any
assignment of this Lease by operation of law or otherwise.

ARTICLE XXVI

CONSTRUCTION

26.1 Captions. The captions of the Articles throughout this Lease are for
convenience and reference only, and the words contained therein shall in no way
be held to explain, modify, amplify or aid in the interpretation, construction
or meaning of the terms, conditions, covenants and provisions of this
instrument.

26.2 References. As used herein, the singular shall include the plural; the use
of masculine, feminine or neuter genders shall be deemed to include all genders.
Any reference to the rights and authority of Landlord herein shall include such
of Landlord’s agents, servants, or employees to whom Landlord may delegate its
rights or authority, and shall also include any mortgagee of Landlord which has
reserved or to whom Landlord has delegated any such right or authority.

26.3 Rules of Construction. Both parties acknowledge and agree that this Lease
has been freely negotiated, and accordingly, this Lease shall be construed and
interpreted without regard to any presumption or rule of construction against
Landlord as the drafter of this Lease or otherwise.

26.4 Time of Essence. Time is of the essence of this Lease.

 

35



--------------------------------------------------------------------------------

ARTICLE XXVII

ENTIRE AGREEMENT; AMENDMENTS

27.1 Entire Agreement. This Lease, together with all addenda, schedules and
Exhibits hereto, contains the entire agreement between the parties hereto, and
Tenant acknowledges and agrees that no agent, representative, salesman or
officer of Landlord has authority to make or has made any statement, agreement
representation, either oral or written, in connection therewith, modifying,
adding or changing the terms, conditions, covenants and provisions herein set
forth. No dealings between the parties or custom or usage of trade shall be
permitted to contradict, vary, add to or modify the terms, conditions, covenants
and provisions hereof. No modifications of or amendment of this Lease shall be
binding unless the same shall be in writing and signed by each of the parties
hereto.

27.2 Amendments. Landlord and Tenant agree to execute any and all amendments to
this Lease which may be required pursuant to the terms of any Covenants,
including the Declaration of Covenants, Easements, Conditions, and Restrictions
governing the Office Park referred to in this Lease, as the same may be amended
from time to time. Tenant and Landlord, as the case may be, shall execute such
amendment within thirty (30) days after request or within such shorter period as
may be required by such Covenants.

ARTICLE XXVIII

GOVERNING LAW

28.1 Governing Law. This Lease and the performance hereof shall be governed,
interpreted, construed and regulated by the laws of the Commonwealth of
Pennsylvania.

ARTICLE XXIX

PARTIAL INVALIDITY

29.1 Partial Invalidity. If any term, covenant, condition or provision of this
Lease, or the application thereof to any person or circumstance, shall at any
time or to any extent be or become invalid or unenforceable, nevertheless the
remaining terms, covenants, conditions and provisions of this Lease, and the
application thereof shall not be affected thereby and each remaining term,
covenant, condition and provision of this Lease shall be and remain valid and
enforceable to the fullest extent permitted by law.

ARTICLE XXX

BROKERAGE COMMISSION

30.1 Brokerage Commission. Landlord and Tenant each represent and warrant to the
other that there were no real estate agents or brokers involved with the
introduction of the parties or in the negotiation and execution of this Lease
other than Burns & Scalo Real Estate Services, Inc. and Jones Lang LaSalle,
whose compensation shall be paid by Landlord in

 

36



--------------------------------------------------------------------------------

accordance with such party’s agreements with such brokers. Landlord and Tenant
shall each hold the other harmless from any claims for commissions, fees or
compensation for this Lease transaction by any other person or entity claiming
to have acted as agent, representative or broker for any of the parties to this
Lease.

ARTICLE XXXI

SECURITY INTEREST IN TENANT’S PROPERTY

31.1 Security Interest. INTENTIONALLY OMITTED.

ARTICLE XXXII

FORCE MAJEURE

32.1 Force Majeure. Time periods for Landlord’s performance of its obligations
under this Lease shall be extended for periods of time during which Landlord’s
performance is prevented due to circumstances beyond the party’s control,
including without limitation, strikes, embargoes, governmental regulations,
labor or material shortages, acts or omissions of other parties, acts of God,
casualty, weather, war or other strife (such events being collectively referred
to as “Force Majeure”).

ARTICLE XXXIII

HOLDING OVER BY TENANT

33.1 Holding Over. (a) If Tenant shall hold over at the expiration or
termination of the Lease Term, such tenancy shall be deemed, at Landlord’s
option elected in writing by Landlord at any time during such period, a
month-to-month tenancy or such other tenancy as shall be assumed by law in the
event of such holding over, and in the absence of such written election by
Landlord, shall either be a tenancy at the sufferance of Landlord or a trespass
by Tenant. During such month-to-month tenancy or tenancy at sufferance, Tenant
agrees to be bound by all the terms and conditions hereof and agrees to pay to
Landlord, in addition to all other Rent, an Annual Base Rent in the amount of
one and one-half times (150%) the Annual Base Rent which shall have been in
effect for the last month of the Lease Term prior to such expiration or
termination, the parties agreeing that such sum shall be deemed a reasonable sum
for such tenancy; provided, however, nothing herein shall limit any damages
Landlord may incur for Tenant’s trespass, damage to the Property, loss of
replacement lessees or otherwise, and Tenant shall indemnify, defend and hold
Landlord harmless from any loss, cost, expense or liability associated with such
holding over.

(b) Notwithstanding the foregoing, upon not less than six (6) months prior
written notice to Landlord, Tenant may be permitted to hold over for a period
not to exceed three (3) months following the expiration of the Lease Term or any
extension thereof (the “Permitted Holdover Period”). During such Permitted
Holdover Period, Tenant agrees to be bound by all the terms and conditions
hereof and agrees to pay to Landlord, in addition to all other Rent, an Annual
Base Rent in the amount of the Annual Base Rent which shall have been in effect
for the last month of the Lease Term prior to such expiration or termination.
During any Permitted Holdover Period, Tenant shall not be liable for any damages
Landlord may incur.

 

37



--------------------------------------------------------------------------------

ARTICLE XXXIV

EXTENSION OPTIONS

34.1 Extension Options. Tenant is hereby granted the following options to extend
the Lease Term (each an “Extension Option”) with respect to the Leased Premises,
in “as-is” condition: two (2) consecutive additional periods of five (5) years,
and one (1) additional period ending on the date that is 359 months after the
Effective Date (each an “Extension Term”), on the following terms and
conditions:

(a) Tenant shall exercise an Extension Option (i) with respect to all of the
Building, and (ii) on an entire floor-by-floor basis with respect to the
Additional Building if Tenant has leased any space in the Additional Building in
accordance with Section 36.1 herein.

(b) Tenant may not exercise any Extension Option unless, on the date when such
option is exercised, (i) this Lease is in full force and effect, and (ii) no
Tenant Default, and no event which, with the giving of notice or the passage of
time, or both, would constitute a Tenant Default has occurred and is continuing.

(c) Tenant shall exercise an Extension Option by giving Landlord non-revocable
notice to such effect not less than eighteen (18) months prior to the first day
of such Extension Term (each an “Extension Notice”). The failure to give such
notice by such date shall constitute a waiver by Tenant of any right to extend
the Lease Term.

(d) The provisions of the Lease shall remain in full force and effect during any
Extension Term except that (i) the Lease Term will be extended by the period of
such Extension Term, (ii) the Aggregate Base Rent for the Extension Term shall
be equal to the Fair Market Rental Value (as hereinafter defined), and (iii) if
such Extension Option is the final Extension Option, Tenant shall have no
further right to renew the Term.

(e) As used herein, “Fair Market Rental Value” means the fair market annual
rental value per rentable square foot of the Leased Premises at the commencement
of the Extension Term for a term equal to the Extension Term, in an amount that
a willing, comparable tenant at market would pay and a willing, comparable
landlord of a comparable office building located in the surrounding market area
would accept at arm’s length, giving appropriate consideration to tenant
improvements, brokerage commissions and other applicable terms and conditions of
the tenancy in question.

(f) If Tenant delivers an Extension Notice in accordance with subsection
(c) above, Tenant and Landlord shall negotiate in good faith to determine and
mutually agree upon the Fair Market Rental Value for the applicable Extension
Term. If Landlord and Tenant agree upon the Fair Market Rental Value for the
applicable Extension Term, Landlord and Tenant shall execute an amendment to
this Lease evidencing the Fair Market Rental Value for such Extension Term. If

 

38



--------------------------------------------------------------------------------

Landlord and Tenant are unable to agree upon the Fair Market Rental Value for
any Extension Term, on or before fifteen (15) months prior to the expiration of
the initial Lease Term, or, to the extent applicable, any Extension Term (the
“Negotiation Period”), then Landlord and Tenant shall each simultaneously
present to the other party their final determinations of the Fair Market Rental
Value for the applicable Extension Term (the “Final Offers”) within five
(5) days after the last day of the Negotiation Period. If the Fair Market Rental
Value as determined by the lower of the two (2) proposed Final Offers is not
more than ten percent (10%) below the higher, then the Fair Market Rental Value
shall be determined by averaging the two (2) Final Offers. If the difference
between the lower of the two (2) proposed Final Offers is more than ten percent
(10%) below the higher, then the Fair Market Rental Rate shall be determined by
Baseball Arbitration (as hereinafter defined) in accordance with the procedure
set forth below.

(g) For all purposes of this Lease, “Baseball Arbitration” shall follow the
following procedures:

(i) If there is a discrepancy greater than 10%, within thirty (30) days after
Landlord’s receipt of Tenant’s Final Offer, Tenant and Landlord shall each
select an arbitrator (“Tenant’s Arbitrator” and “Landlord’s Arbitrator”,
respectively) who shall be a qualified and impartial person licensed in the
Commonwealth of Pennsylvania as an MAI appraiser with at least five (5) years of
experience in appraising the type of matters for which they are called on to
appraise hereunder in the Pittsburgh, Pennsylvania metropolitan area.

(ii) Landlord’s Arbitrator and Tenant’s Arbitrator shall name a third
arbitrator, similarly qualified, within ten (10) days after the appointment of
Landlord’s Arbitrator and Tenant’s Arbitrator.

(iii) Said third arbitrator shall, after due consideration of the factors to be
taken into account under the definition of Fair Market Rental Value set forth
above and hearing whatever evidence the arbitrator deems appropriate from
Landlord, Tenant and others, and obtaining any other information the arbitrator
deems necessary, in good faith, make its own determination of the Fair Market
Rental Value for the Premises as of the commencement of the applicable Extension
Term (the “Arbitrator’s Initial Determination”) and thereafter select either
Landlord’s Final Offer or the Tenant’s Final Offer, but no other, whichever is
closest to the Arbitrator’s Initial Determination (the “Final Determination”),
such determination to be made within thirty (30) days after the appointment of
the third arbitrator. The Arbitrator’s Initial Determination, Final
Determination and the market information upon which such determinations are
based shall be in writing and counterparts thereof shall be delivered to
Landlord and Tenant within said thirty (30) day period. The arbitrator shall
have no right or ability to determine the Fair Market Rental Value in any other
manner. The Final Determination shall be binding upon the parties hereto.

(iv) The costs and fees of the third arbitrator shall be paid by Landlord if the
Final Determination shall be Tenant’s Final Offer or by Tenant if the Final
Determination shall be Landlord’s Final Offer.

 

39



--------------------------------------------------------------------------------

(v) If Tenant fails to appoint Tenant’s Arbitrator in the manner and within the
time specified in subsection (i) above, then the Fair Market Rental Value for
the applicable Extension Term shall be the Fair Market Rental Value contained in
the Landlord’s Final Offer. If Landlord fails to appoint Landlord’s Arbitrator
in the manner and within the time specified in subsection (1) above, then the
Fair Market Rental Value for the applicable Extension Term shall be the Fair
Market Rental Value contained in the Tenant’s Final Offer. If Tenant’s
Arbitrator and Landlord’s Arbitrator fail to appoint the third arbitrator within
the time and in the manner prescribed in herein, then Landlord and Tenant shall
jointly and promptly apply to the Philadelphia, Pennsylvania, office of the
American Arbitration Association for the appointment of the third arbitrator.

ARTICLE XXXV

TERMINATION OPTION

35.1 Termination Option. So long as there is no Tenant Default existing under
this Lease and no event or condition has occurred and is continuing which with
the giving of notice or the passage of time, or both, would constitute a Tenant
Default hereunder, Tenant shall have the one-time right to terminate this Lease
(the “Termination Option”) effective upon the last day of the tenth (10th) full
year following the Rent Commencement Date (anticipated to be December 31, 2025)
(the “Effective Termination Date”), by providing Landlord with at least eighteen
(18) months’ (anticipated to be July 1, 2024) prior written notice of the same;
provided, Tenant’s right to terminate this Lease as set forth in this
Section 35.1 shall be null and void upon Tenant’s exercise of the Expansion
Option (as hereinafter defined) set forth in Section 36.1 below. Upon the
Effective Termination Date, Tenant shall pay to Landlord a “Termination Fee”
equal to the unamortized cost of the Allowance, brokerage fees, and free rent
for the period between the Possession Date and the Rent Commencement Date
(utilizing an interest rate of eight percent (8%)), plus an additional sum in
the amount of $761,000.00.

ARTICLE XXXVI

EXPANSION OPTION

36.1 Expansion Option. (a) Landlord, or an affiliate, shall construct a building
containing a minimum of 186,000 rentable square feet (the “Additional Building”)
identified as Building #2 on the parcel adjacent to the Land on Exhibit A
attached hereto and made a part hereof. Landlord will use its commercially
reasonable efforts to attempt to construct the Additional Building
simultaneously with the construction of the Leased Premises; provided, that the
failure to construct the Additional Building simultaneously with the Building
shall not constitute a default hereunder. The exterior, façade and parking of
the Additional Building will be consistent with those included at the Leased
Premises. Provided no Tenant Default then exists, and provided no event which,
with the giving of notice or the passage of time, or both, would constitute a
Tenant Default has occurred and is continuing, Tenant shall have the one-time
right to expand the Leased Premises to include up to 130,000 rentable square
feet, but not less than 65,000 rentable square feet of space in the Additional
Building (the “Expansion Option”) effective upon the first day of the eleventh
(11th) full year following the Rent Commencement

 

40



--------------------------------------------------------------------------------

Date (anticipated to be January 1, 2026) (the “Expansion Effective Date”), by
providing Landlord with at least eighteen (18) months’ (anticipated to be
July 1, 2024) prior written notice of the same (the “Expansion Notice”);
provided, Tenant’s right to expand the Leased Premises as set forth in this
Section 36.1 shall be null and void upon Tenant’s exercise of the Termination
Option set forth in Section 35.1 above. Additionally, Tenant’s failure to give
such Expansion Notice by the date set forth herein shall constitute a waiver by
Tenant of any right to expand the Leased Premises.

(b) If Tenant delivers an Expansion Notice in accordance with the terms set
forth in subsection (a) above, Tenant and Landlord shall negotiate in good faith
to determine and mutually agree upon the Fair Market Rental Value for the space
in the Additional Building. If Landlord and Tenant agree upon the Fair Market
Rental Value for the space in the Additional Building, Landlord and Tenant shall
execute an amendment to this Lease expanding the Leased Premises and evidencing
the Fair Market Rental Value of the space in the Additional Building. If
Landlord and Tenant are unable to agree upon the Fair Market Rental Value for
the space in the Additional Building, on or before fifteen (15) months prior to
the Expansion Effective Date (the “Expansion Negotiation Period”), then Landlord
and Tenant shall each simultaneously present to the other party their final
determinations of the Fair Market Rental Value for the space in the Additional
Building (the “Expansion Final Offers”) within five (5) days after the last day
of the Expansion Negotiation Period. If the Fair Market Rental Value for the
space in the Additional Building as determined by the lower of the two
(2) proposed Expansion Final Offers is not more than ten percent (10%) below the
higher, then the Fair Market Rental Value shall be determined by averaging the
two (2) Expansion Final Offers. If the difference between the lower of the two
(2) proposed Expansion Final Offers is more than ten percent (10%) below the
higher, then the Fair Market Rental Rate for the space in the Additional
Building shall be determined by Baseball Arbitration in accordance with the
procedure set forth in Section 34.1(g) herein.

ARTICLE XXXVII

PROPERTY MANAGER

37.1 Property Manager. In the event the property manager for the Leased Premises
(the “Property Manager”) fails to perform its duties in a regular, professional
and prudent manner, consistent with the performance of other professional
managers of Class A office buildings within the Pittsburgh market and Tenant is
not reasonably satisfied with the performance of the Property Manager, Tenant
shall provide written notice of such failure to Landlord. Such notice shall
contain, with specificity, a description of the failures of the property
manager. Following such notice, Landlord and Tenant shall meet with the Property
Manager to attempt to resolve any issues in good faith. If, despite such good
faith efforts, such failures are not remedied in a reasonable manner within
thirty (30) days of such notice, the property management services for the Leased
Premises shall be competitively bid to two (2) mutually agreeable, qualified
property managers and a new property manager shall be selected by the Landlord,
with the approval of the Tenant, which approval shall not be unreasonably
withheld, conditioned or delayed.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

41



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties have
caused this Lease to be duly executed by their authorized agents and officers as
of the day and year first above written.

 

WITNESS/ATTEST:     LANDLORD:     QUATTRO INVESTMENT GROUP, L.P., a Pennsylvania
limited partnership     By:   QUATTRO GROUP GP, LLC, its general partner      
By: TCB Legacy Trust, manager

/s/ William Taxay, Esq.

      By:  

/s/ James D. Scalo

      Name:  

James D. Scalo

      Title:  

Trustee

    TENANT:     ANSYS, INC., a Delaware corporation

/s/ Sheila DiNardo

    By:  

/s/ James E. Cashman III

    Name:  

James E. Cashman III

    Title:  

CEO